14‐36‐cv(L); 14‐319‐cv                                                  
      New York State Rifle & Pistol Ass’n, Inc., et al. v. Cuomo, et al.  
      Connecticut Citizens’ Defense League, et al. v. Malloy, et al. 




 1                                                 In the
 2                  United States Court of Appeals
 3                                  for the Second Circuit
 4                                                                 
 5     
 6                                    AUGUST TERM 2014 
 7                                                     
 8                                              
 9                           Nos. 14‐36‐cv (Lead); 14‐37‐cv (XAP) 
10     
11    NEW YORK STATE RIFLE AND PISTOL ASSOCIATION, INC., WESTCHESTER 
12          COUNTY FIREARMS OWNERS ASSOCIATION, INC., SPORTSMEN’S 
13         ASSOCIATION FOR FIREARMS EDUCATION, INC., NEW YORK STATE 
14         AMATEUR TRAPSHOOTING ASSOCIATION, INC., BEDELL CUSTOM, 
15     BEIKIRCH AMMUNITION CORPORATION, BLUELINE TACTICAL & POLICE 
16     SUPPLY, LLC, BATAVIA MARINE & SPORTING SUPPLY, WILLIAM NOJAY, 
17                        THOMAS GALVIN, ROGER HORVATH, 
18                                            
19                        Plaintiffs‐Appellants‐Cross‐Appellees, 
20     
21                                          v. 
22     
23      ANDREW M. CUOMO, in his official capacity as Governor of the State 
24         of New York, ERIC T. SCHNEIDERMAN, in his official capacity as 
25       Attorney General of the State of New York, JOSEPH A. D’AMICO, in 
26      his official capacity as Superintendent of the New York State Police, 
27                                            
28                       Defendants‐Appellees‐Cross‐Appellants, 
29                                            
30                                   
                                                                                




 1    GERALD J. GILL, in his official capacity as Chief of Police for the Town 
 2                  of Lancaster, New York, LAWRENCE FRIEDMAN,  
 3                                             
 4                                Defendants‐Appellees, 
 5                                             
 6      FRANK A. SEDITA, III, in his official capacity as District Attorney for 
 7                                    Erie County, 
 8                                             
 9                                      Defendant. 
10                                             
11                 On Appeal from the United States District Court 
12                       for the Western District of New York 
13                                                   
14                                             
15                                   No. 14‐319‐cv 
16     
17       THE CONNECTICUT CITIZENS’ DEFENSE LEAGUE, THE COALITION OF 
18       CONNECTICUT SPORTSMEN, JUNE SHEW, RABBI MITCHELL ROCKLIN, 
19          STEPHANIE CYPHER, PETER OWENS, BRIAN MCCLAIN, ANDREW 
20           MUELLER, HILLER SPORTS, LLC, MD SHOOTING SPORTS, LLC, 
21                                             
22                                Plaintiffs‐Appellants, 
23     
24                                           v. 
25     
26      DANNEL P. MALLOY, in his official capacity as Governor of the State 
27         of Connecticut, KEVIN T. KANE, in his official capacity as Chief 
28     State’s Attorney of the State of Connecticut, DORA B. SCHRIRO, in her 
29      official capacity as Commissioner of the Connecticut Department of 
30       Emergency Services and Public Protection, DAVID I. COHEN, in his 
31         official capacity as State’s Attorney for the Stamford/Norwalk 
32     Judicial District, Geographical Areas Nos. 1 and 20, JOHN C. SMRIGA, 




                                          2 
                                                                                 




 1       in his official capacity as State’s Attorney for the Fairfield Judicial 
 2       District, Geographical Area No. 2, MAUREEN PLATT, in her official 
 3         capacity as State’s Attorney for the Waterbury Judicial District, 
 4      Geographical Area No. 4, KEVIN D. LAWLOR, in his official capacity 
 5           as State’s Attorney for the Ansonia/Milford Judicial District, 
 6        Geographical Areas Nos. 5 and 22, MICHAEL DEARINGTON, in his 
 7         official capacity as State’s Attorney for the New Haven Judicial 
 8    District, Geographical Area Nos. 7 and 23, PETER A. MCSHANE, in his 
 9          official capacity as State’s Attorney for the Middlesex Judicial 
10      District, Geographical Area No. 9, MICHAEL L. REGAN, in his official 
11       capacity as State’s Attorney for the New London Judicial District, 
12      Geographical Area Nos. 10 and 21, PATRICIA M. FROEHLICH, GAIL P. 
13      HARDY, in her official capacity as State’s Attorney for the Hartford 
14         Judicial District, Geographical Areas Nos. 12, 13, and 14, BRIAN 
15         PRELESKI, in his official capacity as State’s Attorney for the New 
16      Britain Judicial District, Geographical Area Nos. 15 and 17, DAVID 
17    SHEPACK, in his official capacity as State’s Attorney for the Litchfield 
18    Judicial District, Geographical Area No. 18, MATTHEW C. GEDANSKY, 
19        in his official capacity as State’s Attorney for the Tolland Judicial 
20      District, Geographical Area No. 19, STEPHEN J. SEDENSKY III, in his 
21    official capacity as State’s Attorney for the Danbury Judicial District, 
22                              Geographical Area No. 3, 
23                                              
24                                 Defendants‐Appellees. 
25                                              
26                  On Appeal from the United States District Court 
27                            for the District of Connecticut 
28                                                   
29     
30                              ARGUED: DECEMBER 9, 2014 
31                             DECIDED: OCTOBER 19, 2015 
32                                                   




                                          3 
                                                                                  




 1    Before: CABRANES, LOHIER, and DRONEY, Circuit Judges. 
 2                                                 
 3                                          
 4           Before  the  Court  are  two  appeals  challenging  gun‐control 
 5    legislation enacted by the New York and Connecticut legislatures in 
 6    the  wake  of  the  2012  mass  murders  at  Sandy  Hook  Elementary 
 7    School  in  Newtown,  Connecticut.  The  New  York  and  Connecticut 
 8    laws  at  issue  prohibit  the  possession  of  certain  semiautomatic 
 9    “assault  weapons”  and  large‐capacity  magazines.  Following  the 
10    entry  of  summary  judgment  in  favor  of  defendants  on  the  central 
11    claims  in  both  the  Western  District  of  New  York  (William  M. 
12    Skretny,  Chief  Judge)  and  the  District  of  Connecticut  (Alfred  V. 
13    Covello, Judge), plaintiffs in both suits now press two arguments on 
14    appeal.  First,  they  challenge  the  constitutionality  of  the  statutes 
15    under  the  Second  Amendment;  and  second,  they  challenge  certain 
16    provisions of the statutes as unconstitutionally vague. Defendants in 
17    the  New  York  action  also  cross‐appeal  the  District  Court’s 
18    invalidation  of  New  York’s  seven‐round  load  limit  and  voiding  of 
19    two statutory provisions as facially unconstitutionally vague. 

20           We  hold  that  the  core  provisions  of  the  New  York  and 
21    Connecticut  laws  prohibiting  possession  of  semiautomatic  assault 
22    weapons  and  large‐capacity  magazines  do  not  violate  the  Second 
23    Amendment,  and  that  the  challenged  individual  provisions  are  not 
24    void  for  vagueness.  The  particular  provision  of  New  York’s  law 
25    regulating  load  limits,  however,  does  not  survive  the  requisite 
26    scrutiny.  One  further  specific  provision—Connecticut’s  prohibition 
27    on  the  non‐semiautomatic  Remington  7615—unconstitutionally 
28    infringes  upon  the  Second  Amendment  right.  Accordingly,  we 
29    AFFIRM in part the judgment of the District Court for the District of 
30    Connecticut  insofar  as  it  upheld  the  prohibition  of  semiautomatic 
31    assault  weapons  and  large‐capacity  magazines,  and  REVERSE  in 
32    part its holding with respect to the Remington 7615. With respect to 




                                           4 
                                                                                    




 1    the  judgment  of  the  District  Court  for  the  Western  District  of  New 
 2    York,  we  REVERSE  in  part  certain  vagueness  holdings,  and  we 
 3    otherwise  AFFIRM  that  judgment  insofar  as  it  upheld  the 
 4    prohibition  of  semiautomatic  assault  weapons  and  large‐capacity 
 5    magazines and invalidated the load limit. 

 6                                                  
 7                                           
 8                                DAVID THOMPSON, Charles J. Cooper, Peter 
 9                                A. Patterson, Cooper & Kirk, PLLC, 
10                                Washington DC, AND Brian T. Stapleton, 
11                                Matthew S. Lerner, Goldberg Segalla LLP, 
12                                White Plains, NY, Stephen P. Halbrook, 
13                                Fairfax, VA, for Plaintiffs‐Appellants. 
14                                 
15                                BARBARA D. UNDERWOOD, Solicitor General 
16                                of the State of New York (Anisha S. 
17                                Dasgupta, Claude S. Platton, Office of the 
18                                Solicitor General, on the brief), for Eric T. 
19                                Schneiderman, Attorney General for the 
20                                State of New York, New York, NY, for 
21                                Defendants‐Appellees‐Cross‐Appellants 
22                                Andrew M. Cuomo, et al. 
23                                 
24                                MAURA B. MURPHY OSBORNE, Assistant 
25                                Attorney General of the State of 
26                                Connecticut (Perry Zinn Rowthorn, 
27                                Michael K. Skold, Gregory T. D’Auria, 
28                                Office of the Attorney General, on the brief), 
29                                for George Jepsen, Attorney General of the 
30                                State of Connecticut, Hartford, CT, for 
31                                Defendants‐Appellees Dannel P. Malloy, et al. 
32                                                  




                                            5 
                                                                                  




 1    JOSÉ A. CABRANES, Circuit Judge: 
 2     
 3          Before  the  Court  are  two  appeals  challenging  gun‐control 
 4    legislation enacted by the New York and Connecticut legislatures in 
 5    the  wake  of  the  2012  mass  murders  at  Sandy  Hook  Elementary 
 6    School  in  Newtown,  Connecticut.  The  New  York  and  Connecticut 
 7    laws  at  issue  prohibit  the  possession  of  certain  semiautomatic 
 8    “assault  weapons”  and  large‐capacity  magazines.  Following  the 
 9    entry  of  summary  judgment  in  favor  of  defendants  on  the  central 
10    claims  in  both  the  Western  District  of  New  York  (William  M. 
11    Skretny,  Chief  Judge)  and  the  District  of  Connecticut  (Alfred  V. 
12    Covello, Judge), plaintiffs in both suits now press two arguments on 
13    appeal.  First,  they  challenge  the  constitutionality  of  the  statutes 
14    under  the  Second  Amendment;  and  second,  they  challenge  certain 
15    provisions of the statutes as unconstitutionally vague. Defendants in 
16    the  New  York  action  also  cross‐appeal  the  District  Court’s 
17    invalidation  of  New  York’s  separate  seven‐round  load  limit  and 
18    voiding  of  two  statutory  provisions  as  facially  unconstitutionally 
19    vague. 

20          We  hold  that  the  core  provisions  of  the  New  York  and 
21    Connecticut  laws  prohibiting  possession  of  semiautomatic  assault 
22    weapons  and  large‐capacity  magazines  do  not  violate  the  Second 
23    Amendment,  and  that  the  challenged  individual  provisions  are  not 
24    void  for  vagueness.  The  particular  provision  of  New  York’s  law 
25    regulating  load  limits,  however,  does  not  survive  the  requisite 
26    scrutiny.  One  further  specific  provision—Connecticut’s  prohibition 
27    on  the  non‐semiautomatic  Remington  7615—unconstitutionally 




                                           6 
                                                                                           




 1    infringes  upon  the  Second  Amendment  right.  Accordingly,  we 
 2    AFFIRM in part the judgment of the District Court for the District of 
 3    Connecticut  insofar  as  it  upheld  the  prohibition  of  semiautomatic 
 4    assault  weapons  and  large‐capacity  magazines,  and  REVERSE  in 
 5    part  its  holding  with  respect  to  the  Remington.  With  respect  to  the 
 6    judgment of the District Court for the Western District of New York, 
 7    we REVERSE in part certain vagueness holdings, and we otherwise 
 8    AFFIRM  that  judgment  insofar  as  it  upheld  the  prohibition  of 
 9    semiautomatic  assault  weapons  and  large‐capacity  magazines  and 
10    invalidated the load limit. 

11                                                     BACKGROUND 

12         I.         Prior “Assault Weapon” Legislation 

13               New York and Connecticut have long restricted possession of 
14    certain  automatic  and  semiautomatic  firearms  that  came  to  be 
15    known  as  “assault  weapons.”  In  1993,  Connecticut’s  General 
16    Assembly  adopted  the  state’s  first  assault‐weapon  ban,  which 
17    criminalized the possession of firearms “capable of fully automatic, 
18    semiautomatic  or  burst  fire  at  the  option  of  the  user,”  including  67 
19    specifically enumerated semiautomatic firearms.1 

20               The  following  year,  after  five  years  of  hearings  on  the  harms 
21    thought to be caused by certain firearms, the U.S. Congress enacted 
22    legislation  restricting  the  manufacture,  transfer,  and  possession  of 

                                                    
                 1 1993 Conn. Pub. Acts 93‐306, § 1(a) (J.A., No. 14‐319‐cv, at 943).  




                                                           7 
                                                                                             




 1    certain  “semiautomatic  assault  weapons.”2  The  1994  federal  statute 
 2    defined  “semiautomatic  assault  weapons”  in  two  ways.  First,  it 
 3    catalogued 18 specifically prohibited firearms, including, as relevant 
 4    here,  the  Colt  AR‐15.  Second,  it  introduced  a  “two‐feature  test,” 
 5    which prohibited any semiautomatic firearm that contained at least 
 6    two  listed  military‐style  features,  including  a  telescoping  stock,  a 
 7    conspicuously  protruding  pistol  grip,  a  bayonet  mount,  a  flash 
 8    suppressor,  and  a  grenade  launcher.  The  federal  statute  also 
 9    prohibited  magazines  with  a  capacity  of  more  than  ten  rounds  of 
10    ammunition,  or  which  could  be  “readily  restored  or  converted  to 
11    accept”  more  than  10  rounds.3  The  federal  assault‐weapons  ban 
12    expired in 2004, pursuant to its sunset provision.4  

13               Following  the  passage  of  the  federal  assault‐weapons  ban, 
14    both  New  York,  in  2000,  and  Connecticut,  in  2001,  enacted 
15    legislation  that  closely  mirrored  the  federal  statute,  including  the 
16    two‐feature  test  for  prohibited  semiautomatic  firearms.5  Unlike  the 
17    federal  statute,  however,  these  state  laws  contained  no  sunset 


                                                    
               Violent Crime Control and Law Enforcement Act of 1994, Pub. L. No. 
                 2

      103‐322, tit. XI, subtit. A § 110102(b), 108 Stat. 1796, 1997. 
                 3 Id. § 110103. 
                 4 Id. § 110105. 
                See Act of Aug. 8, 2000, ch. 189, § 10, 2000 N.Y. Laws 2788, 2792 (J.A., No. 
                 5

      14‐36‐cv, at 923‐30); 2001 Conn. Pub. Acts 01‐130, § 1 (J.A., No. 14‐319‐cv, at 949‐
      60). Like the federal statute, the 2000 New York statute also restricted the 
      possession of certain large‐capacity magazines.  




                                                       8 
                                                                                             




 1    provisions and thus remained in force until amended by the statutes 
 2    at issue here. 

 3               On  December  14,  2012,  a  gunman  shot  his  way  into  Sandy 
 4    Hook  Elementary  School  in  Newtown,  Connecticut  and  murdered 
 5    twenty  first‐graders  and  six  adults  using  a  semiautomatic  AR‐15‐
 6    type  rifle  with  ten  large‐capacity  magazines.  This  appalling  attack, 
 7    in addition to other recent mass shootings, provided the immediate 
 8    impetus for the legislation at issue in this appeal.6 

 9         II.        The New York Legislation 

10               New  York  enacted  the  Secure  Ammunition  and  Firearms 
11    Enforcement  Act  (SAFE  Act)  on  January  15,  2013.7  The  SAFE  Act 
12    expands the definition of prohibited “assault weapons” by replacing 
13    the  prior  two‐feature  test  with  a  stricter  one‐feature  test.    As  the 
14    name  suggests,  the  new  test  defines  a  semiautomatic  firearm  as  a 
15    prohibited “assault weapon” if it contains any one of an enumerated 
16    list  of  military‐style  features,  including  a  telescoping  stock,  a 
17    conspicuously protruding pistol grip, a thumbhole stock, a bayonet 
18    mount, a flash suppressor, a barrel shroud, and a grenade launcher.8 
                                                    
                See Defendants’ Br., No. 14‐36‐cv, at 10‐11; Defendants’ Br., No. 14‐319‐
                 6

      cv, at 11 & n.3. 
               Act of Jan. 15, 2013, ch. 1, 2013 N.Y. Laws 1, amended by Act of Mar. 29, 
                 7

      2013, ch. 57, pt. FF, 2013 N.Y. Laws 290, 389. 
                 The prohibited features depend on whether the semiautomatic weapon 
                 8

      is a rifle, pistol, or shotgun, though the lists overlap significantly:  
                 “Assault weapon” means 
       




                                                       9 
                                                                                                                                




1    This  statutory  definition  encompasses,  and  thereby  bans,  the 
2    semiautomatic  weapon  used  by  the  mass‐shooter  at  Sandy  Hook. 
3    New  York  law  makes  the  possession,  manufacture,  transport,  or 
4    disposal  of  an  “assault  weapon”  a  felony.9  Pursuant  to  the  SAFE 

                                                                                                                                 
             (a) a semiautomatic rifle that has an ability to accept a detachable 
     magazine and has at least one of the following characteristics: (i) a folding 
     or telescoping stock; (ii) a pistol grip that protrudes conspicuously 
     beneath the action of the weapon; (iii) a thumbhole stock; (iv) a second 
     handgrip or a protruding grip that can be held by the non‐trigger hand; 
     (v) a bayonet mount; (vi) a flash suppressor, muzzle break, muzzle 
     compensator, or threaded barrel designed to accommodate a flash 
     suppressor, muzzle break, or muzzle compensator; (vii) a grenade 
     launcher; or 
               (b) a semiautomatic shotgun that has at least one of the following 
     characteristics: (i) a folding or telescoping stock; (ii) a thumbhole stock; 
     (iii) a second handgrip or a protruding grip that can be held by the non‐
     trigger hand; (iv) a fixed magazine capacity in excess of seven rounds; (v) 
     an ability to accept a detachable magazine; or 
              (c) a semiautomatic pistol that has an ability to accept a detachable 
     magazine and has at least one of the following characteristics: (i) a folding 
     or telescoping stock; (ii) a thumbhole stock; (iii) a second handgrip or a 
     protruding grip that can be held by the non‐trigger hand; (iv) capacity to 
     accept an ammunition magazine that attaches to the pistol outside of the 
     pistol grip; (v) a threaded barrel capable of accepting a barrel extender, 
     flash suppressor, forward handgrip, or silencer; (vi) a shroud that is 
     attached to, or partially or completely encircles, the barrel and that 
     permits the shooter to hold the firearm with the non‐trigger hand without 
     being burned; (vii) a manufactured weight of fifty ounces or more when 
     the pistol is unloaded; or (viii) a semiautomatic version of an automatic 
     rifle, shotgun or firearm . . . . 
     N.Y. Penal Law § 265.00(22) (emphasis supplied). 
                9 Id. §§ 265.02(7), 265.10.  




                                                                10 
                                                                                    




 1    Act’s  grandfather  clause,  however,  pre‐existing  lawful  owners  of 
 2    banned  assault  weapons  may  continue  to  possess  them  if  they 
 3    register those weapons with the New York State Police.10 

 4               The  SAFE  Act  also  bans  magazines  that  can  hold  more  than 
 5    ten  rounds  of  ammunition  or  that  can  be  readily  restored  or 
 6    converted  to  accept  more  than  ten  rounds.11  Although  New  York 
 7    had  restricted  possession  of  such  magazines  since  2000,  the  SAFE 
 8    Act  eliminated  a  grandfather  clause  for  magazines  manufactured 
 9    before September 1994. 

10               The  SAFE  Act’s  large‐capacity‐magazine  ban  contains  an 
11    additional,  unique  prohibition  on  possession  of  a  magazine  loaded 
12    with more than seven rounds of ammunition.12 (For the purpose of 
13    this definition, a round is a single unit of ammunition.) As originally 
14    enacted,  the  SAFE  Act  would  have  imposed  a  magazine  capacity 
15    restriction  of  seven  rounds.  Because  very  few  seven‐round 
16    magazines  are  manufactured,  however,  the  law  was  subsequently 
17    amended  to  impose  a  ten‐round  capacity  restriction  coupled  with  a 
18    seven‐round load limit. Thus, as amended, the statute permits a New 
19    York gun owner to possess a magazine capable of holding up to ten 




                                                    
                 10 Id. § 265.00(22)(g)(v). 
                 11 Id. § 265.00(23)(a). 
                 12 Id. § 265.37.  




                                                       11 
                                                                                             




 1    rounds,  but  he  may  not  fully  load  it  outside  of  a  firing  range  or 
 2    official shooting competition.13  

 3         III.       The Connecticut Legislation 

 4               Several  months  after  New  York  passed  the  SAFE  Act,  and 
 5    after  extensive  public  hearings  and  legislative  and  executive  study, 
 6    Connecticut adopted “An Act Concerning Gun Violence Prevention 
 7    and  Children’s  Safety”  on  April  4,  2013,  and  later  amended  the 
 8    statute  on  June  18,  2013.14  Like  its  New  York  analogue,  the 
 9    Connecticut legislation replaced the state’s two‐feature definition of 
10    prohibited “assault weapons” with a stricter one‐feature test,15 using 
11    a  list  of  military‐style  features  similar  to  New  York’s,  including  a 
12    telescoping  stock,  a  thumbhole  stock,  a  forward  pistol  grip,  a  flash 
13    suppressor,  a  grenade  launcher,  and  a  threaded  barrel  capable  of 
14    accepting  a  flash  suppressor  or  silencer.16  Unlike  its  counterpart  in 

                                                    
                 13 Id. § 265.20(a)(7‐f). 
                 14 2013 Conn. Pub. Act 13‐3, as amended by 2013 Conn. Pub. Act 13‐220. 
                 15 Conn. Gen. Stat. § 53‐202a(1)(E). 
               Id. §§ 53‐202a(1)(E), 53‐202b(a)(1), 53‐202c(a). Like New York’s SAFE 
                 16

      Act, Connecticut’s statute differentiates among semiautomatic rifles, pistols, and 
      shotguns:  
              “Assault weapon” means . . .[a]ny semiautomatic firearm . . . that meets 
      the following criteria: 
             (i) A semiautomatic, centerfire rifle that has an ability to accept a 
      detachable magazine and has at least one of the following: (I) A folding or 
      telescoping stock; (II) Any grip of the weapon, including a pistol grip, a 
      thumbhole stock, or any other stock, the use of which would allow an 
       




                                                       12 
                                                                                                                                




1    New  York,  the  Connecticut  legislation  additionally  bans  183 
2    particular  assault  weapons  listed  by  make  and  model,  as  well  as 
3    “copies  or  duplicates”  of  most  of  those  firearms.17  The  Connecticut 

                                                                                                                                 
     individual to grip the weapon, resulting in any finger on the trigger hand 
     in addition to the trigger finger being directly below any portion of the 
     action of the weapon when firing; (III) A forward pistol grip; (IV) A flash 
     suppressor; or (V) A grenade launcher or flare launcher; or  
             (ii) A semiautomatic, centerfire rifle that has a fixed magazine with 
     the ability to accept more than ten rounds; or  
             (iii) A semiautomatic, centerfire rifle that has an overall length of 
     less than thirty inches; or 
             (iv) A semiautomatic pistol that has an ability to accept a 
     detachable magazine and has at least one of the following: (I) An ability 
     to accept a detachable ammunition magazine that attaches at some 
     location outside of the pistol grip; (II) A threaded barrel capable of 
     accepting a flash suppressor, forward pistol grip or silencer; (III) A 
     shroud that is attached to, or partially or completely encircles, the barrel 
     and that permits the shooter to fire the firearm without being burned, 
     except a slide that encloses the barrel; or (IV) A second hand grip; or  
              (v) A semiautomatic pistol with a fixed magazine that has the 
     ability to accept more than ten rounds; or 
             (vi) A semiautomatic shotgun that has both of the following: (I) A 
     folding or telescoping stock; and (II) Any grip of the weapon, including a 
     pistol grip, a thumbhole stock, or any other stock, the use of which would 
     allow an individual to grip the weapon, resulting in any finger on the 
     trigger hand in addition to the trigger finger being directly below any 
     portion of the action of the weapon when firing; or (vii) A semiautomatic 
     shotgun that has the ability to accept a detachable magazine; or (viii) A 
     shotgun with a revolving cylinder . . . . 
                Id. § 53‐202a(1) (emphasis supplied). 
               Id. at § 53‐202a(1); see also Plaintiffs’ Br., No. 14‐319‐cv, at 5; Defendants’ 
                17

     Br., No. 14‐319‐cv, at 14. Of these 183 specifically enumerated prohibited 
      




                                                                13 
                                                                                                                                 




 1    law  makes  it  a  felony  to  transport,  import,  sell,  or  possess 
 2    semiautomatic “assault weapons,” and it also contains a grandfather 
 3    clause  permitting  pre‐existing  owners  of  assault  weapons  to 
 4    continue  to  possess  their  firearms  if  properly  registered  with  the 
 5    state.18 

 6               The  June  2013  amendment  to  the  Connecticut  legislation 
 7    criminalizes  the  possession  of  “[l]arge  capacity  magazine[s]”  that 
 8    can hold, or can be “readily restored or converted to accept,” more 
 9    than ten rounds of ammunition.19 Unlike its New York counterpart, 
10    however,  the  Connecticut  legislation  contains  no  additional  “load 
11    limit” rule. 

12         IV.        Procedural History 

13               Plaintiffs—a combination of advocacy groups, businesses, and 
14    individual  gun  owners—filed  suit  against  the  governors  of  New 
15    York  and  Connecticut  and  other  state  officials,  first  in  the  Western 
16    District  of  New  York  on  March  21,  2013  and  then  in  the  District  of 
17    Connecticut  on  May  22,  2013.  In  both  actions,  plaintiffs  sought 
18    declaratory  and  injunctive  relief  for  alleged  infringement  of  their 
                                                                                                                                  
      weapons, all but one are semiautomatic weapons. The single non‐semiautomatic 
      firearm is the Remington Tactical Rifle Model 7615, a pump‐action rifle. 
      Defendants’ Br., No. 14‐319‐cv, at 58. 
                 18 Conn. Gen. Stat. § 53‐202d(a)(2)(A). 
                Id. § 53‐202w(a)(1). As with prohibited firearms, pre‐ban owners of 
                 19

      prohibited magazines can retain them if registered with the state. Id. § 53‐
      202x(a)(1). 




                                                                 14 
                                                                                                  




 1    constitutional  rights.  Specifically,  plaintiffs  contended  that  the 
 2    statutes’  prohibitions  on  semiautomatic  assault  weapons and  large‐
 3    capacity  magazines  violate  their  Second  Amendment  rights,  and 
 4    that        numerous               specific      provisions    of    each    statute    are 
 5    unconstitutionally  vague.  In  the  New  York  action,  plaintiffs  also 
 6    challenged  the  seven‐round  load  limit  as  a  violation  of  the  Second 
 7    Amendment.20 

 8               Following  plaintiffs’  motions  for  preliminary  injunctions, 
 9    parties  in  both  suits  cross‐moved  for  summary  judgment.  On 
10    December  31,  2013,  Chief  Judge  Skretny  of  the  Western  District  of 
11    New York granted in part and denied in part the cross‐motions for 
12    summary  judgment.21  Specifically,  the  District  Court  found  that 
13    New  York’s  ban  on  assault  weapons  and  large  capacity  magazines 
14    burdened  plaintiffs’  Second  Amendment  rights,  but  did  not  violate 
15    the  Second  Amendment  upon  application  of  so‐called  intermediate 
16    scrutiny.22 The Court also held, however, that the seven‐round load 
17    limit did not survive intermediate scrutiny. The Court further found 
18    that  three  specific  provisions  were  unconstitutionally  vague,  and 

                                                    
                Plaintiffs brought additional claims for violation of the Commerce 
                 20

      Clause (in the New York action) and the Equal Protection Clause (in the 
      Connecticut action). The District Courts dismissed these claims, which are not at 
      issue on appeal. 
               New York State Rifle & Pistol Ass’n, Inc. v. Cuomo (“NYSRPA”), 990 F. 
                 21

      Supp. 2d 349 (W.D.N.Y. 2013). 
                See post Section V.d‐V.e for further discussion of intermediate scrutiny 
                 22

      analysis. 




                                                         15 
                                                                                            




1    hence void,23 but denied plaintiffs’ motion regarding the remaining 
2    provisions challenged for vagueness.24 In sum, Chief Judge Skretny 
3    upheld  as  constitutional,  upon  intermediate  scrutiny,  the  core 
4    provisions  of  New  York’s  SAFE  Act  restricting  semiautomatic 
5    assault  weapons  and  large‐capacity  magazines,  but  struck  down 
6    certain marginal aspects of the law. 

7               On  January  30,  2014,  Judge  Covello  of  the  District  of 
8    Connecticut  granted  defendants’  motion  for  summary  judgment  in 
9    its entirety.25 Like his counterpart in New York, Judge Covello held 

                                                   
               The three voided provisions of New York’s SAFE Act were (1) the 
                23

     prohibition on pistols with a detachable magazine that are “a semiautomatic 
     version of an automatic rifle, shotgun or firearm,” N.Y. Penal Law 
     § 265.00(22)(c)(viii); (2) the identification of the misspelled military‐style feature 
     “muzzle break,” id. § 265.00(22)(a)(vi), which defendants concede has no 
     accepted meaning and was intended to read “muzzle brake,” see Defendants’ Br., 
     No. 14‐36‐cv, at 22; and (3) an erroneous “and if” clause appearing in N.Y. Penal 
     Law § 265.36, which the District Court found to be “incomplete and entirely 
     indecipherable.” NYSRPA, 990 F. Supp. 2d at 376. Defendants do not challenge 
     on appeal the District Court’s ruling on this third (“and if”) provision.  
                As relevant here, the District Court dismissed plaintiffs’ vagueness 
                24

     claims as to the following provisions: (1) the prohibition of magazines that “can 
     be readily restored or converted to accept” more than ten ammunition rounds, 
     N.Y. Penal Law § 265.00(23)(a); (2) the prohibition on semiautomatic shotguns 
     with a “fixed magazine capacity in excess of seven rounds,” id. § 265.00 
     (22)(b)(iv); and (3) the exclusion from restriction of semiautomatic shotguns “that 
     cannot hold more than five rounds of ammunition in a fixed or detachable 
     magazine,” id. § 265.00(22)(g)(iii). The Court also rejected four additional 
     vagueness challenges that plaintiffs do not pursue on appeal. See NYSRPA, 990 F. 
     Supp. 2d at 374‐78. 
                25 Shew v. Malloy, 994 F. Supp. 2d 234 (D. Conn. 2014).  




                                                      16 
                                                                                              




 1    that  the  Connecticut  legislation  burdened  plaintiffs’  Second 
 2    Amendment  rights,  applied  intermediate  scrutiny,  and  concluded 
 3    that  the  prohibition  on  semiautomatic  assault  weapons  and  large‐
 4    capacity  magazines  was  fully  consistent  with  the  Second 
 5    Amendment. He also dismissed all of plaintiffs’ vagueness claims.26  

 6               Plaintiffs  thereafter  appealed.  In  the  New  York  action  only, 
 7    defendants  cross‐appeal  the  District  Court’s  judgment  insofar  as  it 
 8    invalidated  the  SAFE  Act’s  seven‐round  load  limit  and  voided  as 
 9    unconstitutionally  vague  the  SAFE  Act’s  prohibitions  on  the 
10    misspelled  “muzzle  break”27  and  “semiautomatic  version[s]”  of  an 
11    automatic rifle, shotgun, or firearm.28  

12                                                     DISCUSSION 

13               These appeals present two questions: first, whether the Second 
14    Amendment  permits  the  regulation  of  the  assault  weapons  and 
15    large‐capacity  magazines  at  issue  here;  and  second,  whether  the 
16    challenged  provisions  of  the  statutes  provide  constitutionally 
17    sufficient notice of the conduct proscribed. 



                                                    
               Because both judges resolved the parties’ motions for summary 
                 26

      judgment, they simultaneously denied as moot plaintiffs’ respective motions for 
      preliminary injunctions. 
                 27 N.Y. Penal Law § 265.00(22)(a)(vi); see ante note 23 and accompanying 
      text. 
                 28 Id. § 265.00(22)(c)(viii); see ante note 23 and accompanying text. 




                                                           17 
                                                                                               




 1               We  review  de  novo  a  district  court’s  order  granting  summary 
 2    judgment, construing the evidence in the light most favorable to the 
 3    non‐moving  party.29  As  relevant  here,  we  also  “review  de  novo  the 
 4    district  court’s  legal  conclusions,  including  those  interpreting  and 
 5    determining the constitutionality of a statute.”30 Pursuant to Federal 
 6    Rule  of  Civil  Procedure  56(a),  summary  judgment  is  appropriate 
 7    where  “there  is  no  genuine  dispute  as  to  any  material  fact  and  the 
 8    movant is entitled to judgment as a matter of law.”  

 9         V.          Second Amendment Challenge 

10               We  conclude  that  the  core  challenged  prohibitions  of  assault 
11    weapons  and  large‐capacity  magazines  do  not  violate  the  Second 
12    Amendment.  Guided  by  the  teachings  of  the  Supreme  Court,  our 
13    own jurisprudence, and the examples provided by our sister circuits, 
14    we  adopt  a  two‐step  analytical  framework,  determining  first 
15    whether  the  regulated  weapons  fall  within  the  protections  of  the 
16    Second  Amendment  and  then  deciding  and  applying  the 
17    appropriate  level  of  constitutional  scrutiny.  Only  two  specific 
18    provisions—New  York’s  seven‐round  load  limit,  and  Connecticut’s 
19    prohibition  on  the  non‐semiautomatic  Remington  7615—are 
20    unconstitutional. 

21                


                                                    
                 29   Delaney v. Bank of America Corp., 766 F.3d 163, 167 (2d Cir. 2014).  
                 30   United States v. Stewart, 590 F.3d 93, 109 (2d Cir. 2009).  




                                                       18 
                                                                                               




 1                    a. Heller and McDonald 

 2               The  Second  Amendment  provides  that  “[a]  well  regulated 
 3    Militia, being necessary to the security of a free State, the right of the 
 4    people  to  keep  and  bear  Arms,  shall  not  be  infringed.”31  Our 
 5    analysis  of  that  amendment  begins  with  the  seminal  decision  in 
 6    District of Columbia v. Heller.32 In Heller, the Supreme Court, based on 
 7    an  extensive  textual  and  historical  analysis,  announced  that  the 
 8    Second  Amendment’s  operative  clause  codified  a  pre‐existing 
 9    “individual  right  to  possess  and  carry  weapons.”33  Recognizing, 
10    however,  that  “the  right  secured  by  the  Second  Amendment  is  not 
11    unlimited,” Heller emphasized that “the right was not a right to keep 
12    and  carry  any  weapon  whatsoever  in  any  manner  whatsoever  and 
13    for  whatever  purpose.”34  Instead,  the  Second  Amendment  protects 
14    only  those  weapons  “‘in  common  use’”  by  citizens  “for  lawful 
15    purposes like self‐defense.”35  

16               Having established these basic precepts, Heller concluded that 
17    the  District  of  Columbia’s  ban  on  possession  of  handguns  was 
18    unconstitutional  under  the  Second  Amendment.36  The  Supreme 

                                                    
                 31 U.S. Const. amend. II. 
                 32 554 U.S. 570 (2008). 
                 33 Id. at 592 (emphasis supplied). 
                 34 Id. at 626. 
                 35 Id. at 624 (citing United States v. Miller, 307 U.S. 174, 179 (1939)). 
                 36 Heller, 554 U.S. at 635. 




                                                       19 
                                                                                               




 1    Court  noted  that  “handguns  are  the  most  popular  weapon  chosen 
 2    by  Americans  for  self‐defense  in  the  home,”  where,  the  Court 
 3    observed, “the need for defense of self, family, and property is most 
 4    acute.”37  

 5               Heller  stopped  well  short  of  extending  its  rationale  to  other 
 6    firearms  restrictions.  Indeed,  Heller  explicitly  identified  as 
 7    “presumptively                    lawful”        such     “regulatory    measures”    as 
 8    “prohibitions  on  the  possession  of  firearms  by  felons  and  the 
 9    mentally ill, . . . laws forbidding the carrying of firearms in sensitive 
10    places  such  as  schools  and  government  buildings,  [and]  laws 
11    imposing  conditions  and  qualifications  on  the  commercial  sale  of 
12    arms.”38  Most  importantly  here,  Heller  also  endorsed  the “historical 
13    tradition  of  prohibiting  the  carrying  of  dangerous  and  unusual 
14    weapons.”39 

15               Aside  from  these  broad  guidelines,  Heller  offered  little 
16    guidance  for  resolving  future  Second  Amendment  challenges.  The 
17    Court  did  imply  that  such  challenges  are  subject  to  one  of  “the 
18    standards  of  scrutiny  that  we  have  applied  to  enumerated 
19    constitutional  rights,”  though  it  declined  to  say  which,40  accepting 



                                                    
                 37 Id. at 628‐29. 
                 38 Id. at 626‐27 & n.26. 
                 39 Id. at 627 (internal quotation marks omitted). 
                 40 Id. at 628. 




                                                          20 
                                                                                          




 1    that many applications of the Second Amendment would remain “in 
 2    doubt.”41 

 3               That  doubt  persisted  after  McDonald  v.  City  of  Chicago,  in 
 4    which  the  Supreme  Court  invalidated  municipal  statutes  banning 
 5    handguns  in  the  home.42  McDonald  was  a  landmark  case  in  one 
 6    respect—the  Court  held  for  the  first  time  that  the  Fourteenth 
 7    Amendment  “incorporates”  the  Second  Amendment  against  the 
 8    states.43 Otherwise, McDonald did not expand upon Heller’s analysis 
 9    and  simply  reiterated  Heller’s  assurances  regarding  the  viability  of 
10    many  gun‐control  provisions.44  Neither  Heller  nor  McDonald,  then, 
11    delineated  the  precise  scope  of  the  Second  Amendment  or  the 
12    standards by which lower courts should assess the constitutionality 
13    of firearms restrictions.  

14                

15                

                                                    
                 41   Id. at 635.  
                561 U.S. 742 (2010). See, e.g., Joseph Blocher, New Approaches to Old 
                 42

      Questions in Gun Scholarship, 50 TULSA L. REV. 477, 478 (2015) (“Heller and 
      McDonald provoked as many questions as they answered,” creating a “resulting 
      void [that] invites and practically demands more scholarship.”). 
                 See generally LAURENCE H. TRIBE, AMERICAN CONSTITUTIONAL LAW 1317 
                 43

      (3d ed. 2000) (describing the process by which Amendments initially designed to 
      limit the powers of the federal government came to be applied to actions of the 
      states). 
                 44   561 U.S. at 786 (opinion of Alito, J.). 




                                                       21 
                                                                                               




 1                    b. Analytical Rubric 

 2               Lacking more detailed guidance from the Supreme Court, this 
 3    Circuit  has  begun  to  develop  a  framework  for  determining  the 
 4    constitutionality  of  firearm  restrictions.45  It  requires  a  two‐step 
 5    inquiry.  

 6               First,  we  consider  whether  the  restriction  burdens  conduct 
 7    protected by the Second Amendment.46 If the challenged restriction 
 8    does  not  implicate  conduct  within  the  scope  of  the  Second 
 9    Amendment,  our  analysis  ends  and  the  legislation  stands. 
10    Otherwise, we move to the second step of our inquiry, in which we 
11    must determine and apply the appropriate level of scrutiny.47 

12               This  two‐step  rubric  flows  from  the  dictates  of  Heller  and 
13    McDonald and our own precedents in Kachalsky and Decastro.48 It also 
14    broadly  comports  with  the  prevailing  two‐step  approach  of  other 
15    courts,  including  the  Third,  Fourth,  Fifth,  Sixth,  Seventh,  Ninth, 
16    Tenth, Eleventh, and D.C. Circuits,49 and with the approach used in 
17    “other areas of constitutional law.”50 


                                                    
                 See Kachalsky v. Cty. of Westchester, 701 F.3d 81 (2d Cir. 2012); United 
                 45

      States v. Decastro, 682 F.3d 160 (2d Cir. 2012). 
                 46 Kachalsky, 701 F.3d at 93. 
                 47 See id. 
                 48 See ante note 45. 
                See GeorgiaCarry.Org, Inc. v. U.S. Army Corps of Eng’rs, 788 F.3d 1318, 
                 49

      1322 (11th Cir. 2015); United States v. Chovan, 735 F.3d 1127, 1136 (9th Cir. 2013); 
       




                                                       22 
                                                                                                                                 




 1                    c. First Step: Whether the Second Amendment Applies 

 2               As  an  initial  matter,  then,  we  must  determine  whether  the 
 3    challenged  legislation  impinges  upon  conduct  protected  by  the 
 4    Second  Amendment.  The  Second  Amendment  protects  only  “the 
 5    sorts of weapons” that are (1) “in common use”51 and (2) “typically 
 6    possessed  by  law‐abiding  citizens  for  lawful  purposes.”52  We 
 7    consider each requirement in turn. 

 8                                i. Common Use 

 9               The parties contest whether the assault weapons at issue here 
10    are commonly owned. Plaintiffs argue that the weapons at issue are 
11    owned  in  large  numbers  by  law‐abiding  Americans.  They  present 
12    statistics  showing  that  nearly  four  million  units  of  a  single  assault 
13    weapon, the popular AR‐15, have been manufactured between 1986 


                                                                                                                                  
      Nat’l Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 700 
      F.3d 185, 194 (5th Cir. 2012); United States v. Greeno, 679 F.3d 510, 518 (6th Cir. 
      2012); Heller v. District of Columbia (Heller II), 670 F.3d 1244, 1252 (D.C. Cir. 2011); 
      Ezell v. City of Chicago, 651 F.3d 684, 702‐03 (7th Cir. 2011); United States v. Chester, 
      628 F.3d 673, 680 (4th Cir. 2010); United States v. Reese, 627 F.3d 792, 800‐01 (10th 
      Cir. 2010); United States v. Marzzarella, 614 F.3d 85, 89 (3d Cir. 2010). 
                 50 Decastro, 682 F.3d at 167; see Heller, 554 U.S. at 595; Kachalsky, 701 F.3d at 
      94.  
                 51 Heller, 554 U.S. at 627. 
               Id. at 625. In addition, the weapons must actually be used lawfully. Id. 
                 52

      Because the laws at issue restrict the mere possession of assault weapons, and 
      not how or why they are used, we need not consider that additional limitation. 




                                                                 23 
                                                                                       




 1    and  March  2013.53  Plaintiffs  further  assert  that  only  7.5  percent  of 
 2    assault‐weapon  owners  are  active  law  enforcement  officers,54  and 
 3    that  most  owners  of  assault  weapons  own  only  one  or  two  such 
 4    weapons,  such  that  the  banned  firearms  are  not  concentrated  in  a 
 5    small  number  of  homes,  but  rather  spread  widely  among  the  gun‐
 6    owning  public.55  Defendants  counter  that  assault  weapons  only 
 7    represent  about  two  percent  of  the  nation’s  firearms  (admittedly 
 8    amounting  to  approximately  seven  million  guns).56  Moreover, 
 9    defendants argue that the statistics inflate the number of individual 
10    civilian  owners  because  many  of  these  weapons  are  purchased  by 
11    law  enforcement  or  smuggled  to  criminals,  and  many  civilian  gun 
12    owners own multiple assault weapons.  

13               This  much  is  clear:  Americans  own  millions  of  the  firearms 
14    that the challenged legislation prohibits.  

15               The  same  is  true  of  large‐capacity  magazines,  as  defined  by 
16    the New York and Connecticut statutes. Though fewer statistics are 
17    available for magazines, those statistics suggest that about 25 million 
18    large‐capacity  magazines  were  available  in  1995,  shortly  after  the 
19    federal assault weapons ban was enacted, and nearly 50 million such 



                                                    
                 53 J.A., No. 14‐319‐cv, at 146.  
                 54 J.A., No. 14‐36‐cv, at 162. 
                 55 Plaintiffs’ Reply Br., No. 14‐36‐cv, at 6‐7. 
                 56 See J.A., No. 14‐36‐cv, at 1091; J.A., No. 14‐319‐cv, at 2251. 




                                                       24 
                                                                                           




 1    magazines—or  nearly  two  large‐capacity  magazines  for  each  gun 
 2    capable of accepting one—were approved for import by 2000.57  

 3               Even  accepting  the  most  conservative  estimates  cited  by  the 
 4    parties  and  by  amici,  the  assault  weapons  and  large‐capacity 
 5    magazines  at  issue  are  “in  common  use”  as  that  term  was  used  in 
 6    Heller.  The  D.C.  Circuit  reached  the  same  conclusion  in  its  well‐
 7    reasoned decision in Heller II, which upheld the constitutionality of a 
 8    District of Columbia gun‐control act substantially similar to those at 
 9    issue here.58 

10               To  be  sure,  as  defendants  note,  these  assault  weapons  and 
11    large‐capacity  magazines  are  not  as  commonly  owned  as  the 
12    handguns at issue in Heller, which were “the most popular weapon 
13    chosen by Americans for self‐defense in the home.”59 But nothing in 
14    Heller  limited  its  holding  to  handguns;  indeed,  the  Court 
15    emphasized  that  ”the  Second  Amendment  extends,  prima  facie,  to 
16    all  instruments  that  constitute  bearable  arms,”  not  just  to  a  small 
17    subset.60 

18                


                                                    
                 57   J.A., No. 14‐319‐cv, at 578.  
                Heller II, 670 F.3d at 1261 (finding that the AR‐15 and magazines with 
                 58

      capacities exceeding ten rounds were in “common use” as defined by Heller). 
                 59   Heller, 554 U.S. at 629. 
                 60   Id. at 582 (emphasis supplied).  




                                                       25 
                                                                                               




 1                               ii. Typical Possession 

 2               We must next determine whether assault weapons and large‐
 3    capacity magazines are “typically possessed by law‐abiding citizens 
 4    for  lawful  purposes.”61  While  “common  use”  is  an  objective  and 
 5    largely statistical inquiry, “typical[] possess[ion]” requires us to look 
 6    into  both  broad  patterns  of  use  and  the  subjective  motives  of  gun 
 7    owners.  

 8               The  parties  offer  competing  evidence  about  these  weapons’ 
 9    “typical use.” Plaintiffs suggest that assault weapons are among the 
10    safest  and  most  effective  firearms  for  civilian  self‐defense.62 
11    Defendants  disagree,  arguing  that  these  weapons  are  used 
12    disproportionately in gun crimes, rather than for lawful pursuits like 
13    self‐defense and hunting.63  

14               Even  if  defendants  are  correct,64  however,  the  same  could  be 
15    said  for  the  handguns  in  Heller.  Though  handguns  comprise  only 
16    about  one‐third  of  the  nation’s  firearms,  by  some  estimates  they 

                                                    
                 61 Id. at 625. 
                 62 J.A., No. 14‐319‐cv, at 753‐66 (declaration of ballistics researcher). 
                See Defendants’ Br., No. 14‐319‐cv, at 38‐46; see also J.A., No. 14‐319‐cv at 
                 63

      1365‐74, 1699‐1715 (affidavits of chiefs of police opining that assault weapons 
      may not be well suited for self‐defense, especially in an urban environment); J.A., 
      No. 14‐319‐cv, at 1395‐1413. 
                Plaintiffs take issue with the research methodology, and point to 
                 64

      studies undermining the conclusion of disproportionate use. See Plaintiffs’ Reply 
      Br., No. 14‐36‐cv, at 15‐17; see also J.A., No. 14‐36‐cv, at 464‐65, 489‐90. 




                                                       26 
                                                                                                




 1    account for 71 percent to 83 percent of the firearms used in murders 
 2    and  84  percent  to  90  percent  of  the  firearms  used  in  other  violent 
 3    crimes.65  That  evidence  of  disproportionate  criminal  use  did  not 
 4    prevent  the  Supreme  Court  from  holding  that  handguns  merited 
 5    constitutional protection.  

 6               Looking  solely  at  a  weapon’s  association  with  crime,  then,  is 
 7    insufficient.  We  must  also  consider  more  broadly  whether  the 
 8    weapon  is  “dangerous  and  unusual”  in  the  hands  of  law‐abiding 
 9    civilians. Heller expressly highlighted “weapons that are most useful 
10    in  military  service,”  such  as  the  fully  automatic  M‐16  rifle,  as 
11    weapons  that  could  be  banned  without  implicating  the  Second 
12    Amendment.66  But  this  analysis  is  difficult  to  manage  in  practice. 
13    Because  the  AR‐15  is  “the  civilian  version  of  the  military’s  M‐16 
14    rifle,”67  defendants  urge  that  it  should  be  treated  identically  for 
15    Second Amendment purposes. But the Supreme Court’s very choice 
16    of  descriptor  for  the  AR‐15—the  “civilian  version”—could  instead 
17    imply  that  such  guns  are  “traditionally  have  been  widely  accepted 
18    as lawful.”68  



                                                    
                Plaintiffs’ Reply Br., No. 14‐36‐cv, at 15‐18; see also Heller, 554 U.S. at 698 
                 65

      (Breyer, J., dissenting) (discussing similar statistics suggesting that handguns 
      “appear to be a very popular weapon among criminals”). 
                 66 554 U.S. at 627 (internal quotation marks omitted). 
                 67 Staples v. United States, 511 U.S. 600, 603 (1994). 
                 68 Id. at 612. 




                                                       27 
                                                                                               




 1               Ultimately,  then,  neither  the  Supreme  Court’s  categories  nor 
 2    the  evidence  in  the  record  cleanly resolves  the question  of  whether 
 3    semiautomatic  assault  weapons  and  large‐capacity  magazines  are 
 4    “typically possessed by law‐abiding citizens for lawful purposes.”69 
 5    Confronting this record, Chief Judge Skretny reasonably found that 
 6    reliable empirical evidence of lawful possession for lawful purposes 
 7    was “elusive,”70 beyond ownership statistics.71 We agree. 

 8               In the absence of clearer guidance from the Supreme Court or 
 9    stronger evidence in the record, we follow the approach taken by the 
10    District  Courts  and  by  the  D.C.  Circuit  in  Heller  II  and  assume  for 
11    the  sake  of  argument  that  these  “commonly  used”  weapons  and 
12    magazines are also “typically possessed by law‐abiding citizens for 
13    lawful  purposes.”72  In  short,  we  proceed  on  the  assumption  that 
14    these laws ban weapons protected by the Second Amendment. This 
15    assumption  is  warranted  at  this  stage,  because,  as  explained  post 
16    Section  V.e,  the  statutes  at  issue  nonetheless  largely  pass 
17    constitutional muster.73  

                                                    
                 69 Heller, 554 U.S. at 625. 
                 70 NYSRPA, 990 F. Supp. 2d at 365. 
               On a substantially similar record, Judge Covello of the District of 
                 71

      Connecticut came to the same conclusion, finding only that the relevant weapons 
      were “presumably[] used for lawful purposes.” Shew, 994 F. Supp. 2d at 246 
      (emphasis supplied). 
                 72 See Heller II, 670 F. 3d at 1260‐61 (quoting Heller, 554 U.S. at 625). 
                 Though we assume without deciding that the bulk of the challenged 
                 73

      legislation is entitled to Second Amendment protection, we decide as much with 
       




                                                       28 
                                                                                                                                




1                    d. Second Step: Level of Scrutiny 

2               Having  concluded  that  the  statutes  impinge  upon  Second 
3    Amendment  rights,  we  must  next  determine  and  apply  the 
4    appropriate  level  of  scrutiny.74  We  employ  the  familiar  “levels  of 

                                                                                                                                 
     respect to Connecticut’s prohibition of the Remington Tactical 7615, a non‐
     semiautomatic pump‐action rifle. See Defendants’ Br., No. 14‐319‐cv, at 58.  
              Heller emphasizes that the “the Second Amendment extends, prima facie, 
     to all instruments that constitute bearable arms.” Heller, 554 U.S. at 582. In other 
     words, it identifies a presumption in favor of Second Amendment protection, 
     which the State bears the initial burden of rebutting. See Ezell, 651 F.3d at 702‐03 
     (“[I]f the government can establish that a challenged firearms law regulates activity 
     falling outside the scope of the Second Amendment . . . then the analysis can stop 
     there . . . .” (emphasis supplied)); cf. Virginia v. Black, 538 U.S. 343, 369 (2003) 
     (Scalia, J., concurring in part, concurring in the judgment in part, and dissenting 
     in part) (defining “prima facie evidence” as that which, “if unexplained or 
     uncontradicted, is sufficient to sustain a judgment in favor of the issue which it 
     supports” (quoting Black’s Law Dictionary 1190 (6th ed.1990)). Because the State, 
     focused on semiautomatic weapons, see post note 112, has failed to make any 
     argument that this pump‐action rifle is dangerous, unusual, or otherwise not 
     within the ambit of Second Amendment protection, the presumption that the 
     Amendment applies remains unrebutted. 
             To be sure, Heller also noted that certain “presumptively lawful 
     regulatory measures” ostensibly fall outside of the Second Amendment’s prima 
     facie protections. Id. at 627 n.26. Nonetheless, like the D.C. Circuit in Heller II, we 
     conclude that these particular restrictions are not entitled to “a presumption of 
     validity.” Heller II, 670 F.3d at 1260 (emphasis supplied). 
             We emphasize that our holding with respect to the Remington 7615—at 
     both steps of our analysis—reflects the State’s failure to present any argument at 
     all regarding this weapon or others like it. We do not foreclose the possibility 
     that states could in the future present evidence to support such a prohibition. 
              Plaintiffs’ effort to avoid the two‐step framework laid out here is 
                74

     unavailing. They argue that the application of means‐ends scrutiny in this case 
      




                                                                29 
                                                                                                                                




1    scrutiny” analysis introduced in the famous Footnote Four of United 
2    States  v.  Carolene  Products  Co.,75  and  begin  by  asking  which  level  of 
3    judicial “scrutiny” applies.  

4               Though  Heller  did  not  specify  the  precise  level  of  scrutiny 
5    applicable  to  firearms  regulations,  it  rejected  mere  rational  basis 
6    review  as  insufficient  for  the  type  of  regulation  challenged  there.76 

                                                                                                                                 
     would be an “exercise in futility.” Plaintiff’s Br., No. 14‐36‐cv, at 13 (quoting 
     Kachalsky, 701 F.3d at 89 n.9); Plaintiff’s Br., No. 14‐319‐cv, at 12 (same). We reject 
     that argument. As plaintiffs themselves concede, this Court made very clear in 
     Kachalsky that “Heller’s reluctance to announce a standard of review” should not 
     be interpreted as a “signal that courts must look solely to the text, history, and 
     tradition of the Second Amendment to determine whether a state can limit the 
     right without applying any sort of means‐end scrutiny.” 701 F.3d at 89 n.9. On 
     the contrary, Heller indicated that the typical “standards of scrutiny” analysis 
     should apply to regulations impinging upon Second Amendment rights, but that 
     D.C.’s handgun ban would fail “[u]nder any of the standards of scrutiny.” 554 
     U.S. at 628.  
                75 304 U.S. 144, 152 n.4 (1938); see Heller, 554 U.S. at 628 n.27. 
                 554 U.S. at 628 n.27. At the same time, Heller’s approval of certain 
                76

     “presumptively lawful regulatory measures,” id. at 627 n. 26, has been construed 
     by some to rule out strict scrutiny as well. Indeed, Justice Breyer’s dissent states, 
     without opposition from the Court’s opinion, that “the majority implicitly, and 
     appropriately, reject[ed] th[e] suggestion [to apply strict scrutiny to gun 
     regulations] by broadly approving a set of laws . . . whose constitutionality under 
     a strict scrutiny standard would be far from clear.” Id. at 688 (Breyer, J., 
     dissenting). Chief Judge Skretny cited this interpretation with approbation. 
     NYSRPA, 990 F. Supp. 2d at 366. Upon closer inspection, however, we think it 
     likely that the Heller majority identified these “presumptively lawful” measures 
     in an attempt to clarify the scope of the Second Amendment’s reach in the first 
     place—the first step of our framework—but not to intimate a view as to whether 
     strict scrutiny applies in the second step.  




                                                                30 
                                                                                            




 1    At the same time, this Court and our sister Circuits have suggested 
 2    that  heightened  scrutiny  is  not  always  appropriate.  In  determining 
 3    whether  heightened  scrutiny  applies,  we  consider  two  factors:  (1) 
 4    “how  close  the  law  comes  to  the  core  of  the  Second  Amendment 
 5    right” and (2) “the severity of the law’s burden on the right.”77 Laws 
 6    that  neither  implicate  the  core  protections  of  the  Second 
 7    Amendment  nor  substantially  burden  their  exercise  do  not  receive 
 8    heightened scrutiny. 

 9                                i. The Core of the Right 

10               By  their  terms,  the  statutes  at  issue  implicate  the  core  of  the 
11    Second  Amendment’s  protections  by  extending  into  the  home, 
12    “where  the  need  for  defense  of  self,  family  and  property  is  most 
13    acute.”78  Semiautomatic  assault  weapons  and  large‐capacity 
14    magazines  are  commonly  owned  by  many  law‐abiding  Americans, 
15    and their complete prohibition, including within the home, requires 
16    us to consider the scope of Second Amendment guarantees “at their 
17    zenith.”79 At the same time, the regulated weapons are not nearly as 
18    popularly  owned  and  used  for  self‐defense  as  the  handgun,  that 


                                                    
                 77 See Ezell, 651 F.3d at 703.  
                Heller, 554 U.S. at 628. This conclusion is predicated on our earlier 
                 78

      assumption that the commonly used firearms at issue are also typically used for 
      self‐defense or other lawful purposes, and thus the prohibitions implicate the 
      Second Amendment right. See ante V.c.ii.  
                 79 Kachalsky, 701 F.3d at 89. 




                                                       31 
                                                                                         




 1    “quintessential self‐defense weapon.”80 Thus these statutes implicate 
 2    Second Amendment rights, but not to the same extent as the laws at 
 3    issue in Heller and McDonald. 

 4                               ii. The Severity of the Burden 

 5               In  Decastro,  we  explained  that  heightened  scrutiny  need  not 
 6    apply to “any marginal, incremental or even appreciable restraint on 
 7    the  right  to  keep  and  bear  arms.”81  Rather,  “heightened  scrutiny  is 
 8    triggered  only  by  those  restrictions  that  (like  the  complete 
 9    prohibition  on  handguns  struck  down  in  Heller)  operate  as  a 
10    substantial  burden  on  the  ability  of  law‐abiding  citizens  to  possess 
11    and  use  a  firearm  for  .  .  .  lawful  purposes.”82  Our  later  decision  in 
12    Kachalsky  confirmed  this  approach,  concluding  that  “some  form  of 
13    heightened  scrutiny  would  be  appropriate”  for  regulations  that 
14    impose a “substantial burden” on Second Amendment rights.83  

15               The practice of applying heightened scrutiny only to laws that 
16    “burden the Second Amendment right substantially” is, as we noted 
17    in  Decastro,  broadly  consistent  with  our  approach  to  other 
18    fundamental  constitutional  rights,  including  those  protected  by  the 
19    First  and  Fourteenth  Amendments.84  We  typically  require  a 
                                                    
                 80 Heller, 554 U.S. at 629. 
                 81 Decastro, 682 F.3d at 166. 
                 82 Id. (emphasis supplied). 
                 83 701 F.3d at 93. 
                 84 Decastro, 682 F.3d at 166‐67 (emphasis supplied). 




                                                       32 
                                                                                                  




 1    threshold showing to trigger heightened scrutiny of laws alleged to 
 2    implicate such  constitutional  contexts as  takings, voting rights,  and 
 3    free speech.85 Though we have historically expressed “hesitan[ce] to 
 4    import  substantive  First  Amendment  principles  wholesale  into 
 5    Second Amendment jurisprudence,”86 we readily “consult principles 
 6    from  other  areas  of  constitutional  law,  including  the  First 
 7    Amendment” in determining whether a law “substantially burdens 
 8    Second Amendment rights.”87  

 9               The  scope  of  the  legislative  restriction  and  the  availability  of 
10    alternatives  factor  into  our  analysis  of  the  “degree  to  which  the 
11    challenged  law  burdens  the  right.”88  No  “substantial  burden” 
12    exists—and  hence  heightened  scrutiny  is  not  triggered—“if 
13    adequate  alternatives  remain  for  law‐abiding  citizens  to  acquire  a 
14    firearm for self‐defense.”89  

15               The  laws  at  issue  are  both  broad  and  burdensome.  Unlike 
16    statutes  that  “merely  regulate  the  manner  in  which  persons  may 

                                                    
                 85 Id. 
                 86 Kachalsky, 701 F.3d at 91 (emphasis in original). 
                 87 Decastro, 682 F.3d at 167. 
                 88 United States v. Chester, 628 F.3d 673, 682 (4th Cir. 2010). 
                 Decastro, 682 F.3d at 168; see also Heller II, 670 F.3d at 1262 (drawing the 
                 89

      comparison to First Amendment speech restrictions, whereby “severe burdens” 
      that “don’t leave open ample alternative channels” trigger strict scrutiny, while 
      restrictions that “leave open ample alternative channels” are merely “modest 
      burdens” and require only “a mild form of intermediate scrutiny”).  




                                                       33 
                                                                                         




 1    exercise  their  Second  Amendment  rights,”  these  laws  impose  an 
 2    outright ban statewide.90 The “absolute prohibition” instituted in both 
 3    states  thus  creates  a  “serious  encroachment”  on  the  Second 
 4    Amendment  right.91  These  statutes  are  not  mere  “marginal, 
 5    incremental or even appreciable restraint[s] on the right to keep and 
 6    bear  arms.”92  They  impose  a  substantial  burden  on  Second 
 7    Amendment  rights  and  therefore  trigger  the  application  of  some 
 8    form of heightened scrutiny. 

 9               Heightened  scrutiny  need  not,  however,  “be  akin  to  strict 
10    scrutiny  when  a  law  burdens  the  Second  Amendment”—
11    particularly when that burden does not constrain the Amendment’s 
12    “core”  area  of  protection.93  The  instant  bans  are  dissimilar  from 
13    D.C.’s unconstitutional prohibition of “an entire class of ‘arms’ that 
14    is  overwhelmingly  chosen  by  American  society  for  [the]  lawful 
15    purpose”  of  self‐defense.94  New  York  and  Connecticut  have  not 
16    banned  an  entire  class  of  arms.  Indeed,  plaintiffs  themselves 
                                                    
                 90 Chovan, 735 F.3d at 1138. 
                 91 Ezell, 651 F.3d at 705, 708. 
                Decastro, 682 F.3d at 166. The legislation at issue is thus easily 
                 92

      distinguished from a New York statute imposing a gun‐licensing fee of $100 per 
      year, which we found to be no more than a “marginal, incremental or even 
      appreciable restraint” on Second Amendment rights. Kwong v. Bloomberg, 723 
      F.3d 160, 167 (2d Cir. 2013). The regulation in Kwong involved neither the 
      outright prohibition of weapons in common use nor any direct limitation on the 
      exercise of Second Amendment rights within the home. 
                 93 Kachalsky, 701 F.3d at 93. 
                 94 Heller, 554 U.S. at 628. 




                                                       34 
                                                                                                     




 1    acknowledge  that  there  is  no  class  of  firearms  known  as 
 2    “semiautomatic  assault  weapons”—a  descriptor  they  call  purely 
 3    political  in  nature.95  Plaintiffs  nonetheless  argue  that  the  legislation 
 4    does  prohibit  “firearms  of  a  universally  recognized  type—
 5    semiautomatic.”96  Not  so.  Rather,  both  New  York  and  Connecticut 
 6    ban only a limited subset of semiautomatic firearms, which contain 
 7    one  or  more  enumerated  military‐style  features.  As  Heller  makes 
 8    plain, the fact that the statutes at issue do not ban “an entire class of 
 9    ‘arms’”  makes  the  restrictions  substantially  less  burdensome.97  In 
10    both  states,  citizens  may  continue  to  arm  themselves  with  non‐
11    semiautomatic  weapons  or  with  any  semiautomatic  gun  that  does 
12    not contain any of the enumerated military‐style features. Similarly, 
13    while  citizens  may  not  acquire  high‐capacity  magazines,  they  can 
14    purchase any number of magazines with a capacity of ten or fewer 
15    rounds.  In  sum,  numerous  “alternatives  remain  for  law‐abiding 
16    citizens  to  acquire  a  firearm  for  self‐defense.”98  We  agree  with  the 

                                                    
                 95 Plaintiffs’ Br., No. 14‐36‐cv, at 17; Plaintiffs’ Br., No. 14‐319‐cv, at 16. 
                 96 Plaintiff’s Br., No. 14‐319‐cv, at 31. 
                 97 See 554 U.S. at 628. 
                  Decastro, 682 F.3d at 168. Plaintiffs’ related argument—that the 
                 98

      availability of unbanned firearms “is irrelevant under Heller,” see Plaintiffs’ Br., 
      No. 14‐36‐cv, at 32—rests on a misapprehension of the Supreme Court’s logic. To 
      be sure, Heller did indicate that “[i]t is no answer to say . . . that it is permissible 
      to ban the possession of handguns so long as the possession of other firearms 
      (i.e., long guns) is allowed.” 554 U.S. at 629. But Heller went on to explain that 
      handguns are protected as “the most popular weapon chosen by Americans for 
      self‐defense in the home.” Id. Of course, the same cannot be said of the weapons 
      at issue here. Heller explicitly endorsed prohibitions against any “weapons not 
       




                                                       35 
                                                                                                                                 




 1    D.C. Circuit that “the prohibition of semi‐automatic rifles and large‐
 2    capacity  magazines  does  not  effectively  disarm  individuals  or 
 3    substantially affect their ability to defend themselves.”99 The burden 
 4    imposed by the challenged legislation is real, but it is not “severe.”100  

 5               Accordingly, we conclude that intermediate, rather than strict, 
 6    scrutiny  is  appropriate.  This  conclusion  coheres  not  only  with  that 
 7    reached  by  the  D.C.  Circuit  when  considering  substantially  similar 
 8    gun‐control  laws,  but  also  with  the  analyses  undertaken  by  other 
 9    courts,  many  of  which  have  applied  intermediate  scrutiny  to  laws 
10    implicating the Second Amendment.101  

11                      e. Application of Intermediate Scrutiny 

12               Though  “intermediate  scrutiny”  may  have  different 
13    connotations  in  different  contexts,102  here  the  key  question  is 
14    whether  the  statutes  at  issue  are  “substantially  related  to  the 
                                                                                                                                  
      typically possessed by law‐abiding citizens for lawful purposes,” including, for 
      example, short‐barreled shotguns. Id. at 625.  Our consideration of available 
      alternatives for self‐defense thus squares with Heller’s focus on protecting that 
      “core lawful purpose” of the Second Amendment right. Id. at 630. 
                 99 Heller II, 670 F.3d at 1262. 
                 100   See id. 
                 See, e.g., Chovan, 735 F.3d at 1138; Nat’l Rifle Ass’n of Am., 700 F.3d at 
                 101

      207; Chester, 628 F.3d at 683; Reese, 627 F.3d at 802; Marzzarella, 614 F.3d at 97. 
                 Ernst J. v. Stone, 452 F.3d 186, 200 n.10 (2d Cir. 2006) (noting that 
                 102

      intermediate scrutiny carries different meanings depending on the area of law in 
      which it arises, and then applying the same definition of intermediate scrutiny 
      used here). 




                                                                 36 
                                                                                               




 1    achievement of an important governmental interest.”103 It is beyond 
 2    cavil  that  both  states  have  “substantial,  indeed  compelling, 
 3    governmental interests in public safety and crime prevention.”104 We 
 4    need  only  inquire,  then,  whether  the  challenged  laws  are 
 5    “substantially  related”  to  the  achievement  of  that  governmental 
 6    interest. We conclude that the prohibitions on semiautomatic assault 
 7    weapons and large‐capacity magazines meet this standard. 

 8                                i. Prohibition on “Assault Weapons” 

 9               To  survive  intermediate  scrutiny,  the  “fit  between  the 
10    challenged  regulation  [and  the  government  interest]  need  only  be 
11    substantial,  not  perfect.”105  Unlike  strict  scrutiny  analysis,  we  need 
12    not  ensure  that  the  statute  is  “narrowly  tailored”  or  the  “least 
13    restrictive  available  means  to  serve  the  stated  governmental 
14    interest.”106 Moreover, we have observed that state regulation of the 
15    right  to  bear  arms  “has  always  been  more  robust”  than  analogous 
16    regulation of other constitutional rights.107 So long as the defendants 
                                                    
                 103 Kachalsky, 701 F.3d at 96. 
                Id. at 97; see also Schall v. Martin, 467 U.S. 253, 264 (1984) (“The 
                 104

      legitimate and compelling state interest in protecting the community from crime 
      cannot be doubted.” (internal quotation marks omitted)). 
                 105 Kachalsky, 701 F.3d at 97 (internal quotation marks omitted). 
                 106 Id. 
                 Id. at 100. States are permitted to restrict the right to bear arms by 
                 107

      felons and the mentally ill, while equivalent restrictions on the right to speech or 
      religious freedoms among those populations would unquestionably be 
      unconstitutional. Id. 




                                                       37 
                                                                                           




 1    produce  evidence  that  “fairly  support[s]”  their  rationale,  the  laws 
 2    will pass constitutional muster.108 

 3               In  making  this  determination,  we  afford  “substantial 
 4    deference  to  the  predictive  judgments  of  the  legislature.”109  We 
 5    remain  mindful  that,  “[i]n  the  context  of  firearm  regulation,  the 
 6    legislature  is  ‘far  better  equipped  than  the  judiciary’  to  make 
 7    sensitive  public  policy  judgments  (within  constitutional  limits) 
 8    concerning  the  dangers  in  carrying  firearms  and  the  manner  to 
 9    combat  those  risks.”110  Our  role,  therefore,  is  only  to  assure 
10    ourselves  that,  in  formulating  their  respective  laws,  New  York  and 
11    Connecticut have “drawn reasonable inferences based on substantial 
12    evidence.”111 

13               Both states have done so with respect to their prohibitions on 
14    certain semiautomatic firearms.112 At least since the enactment of the 


                                                    
                 City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425, 438 (2002) 
                 108

      (plurality). 
               Kachalsky, 701 F.3d at 97 (quoting Turner Broad. Sys., Inc. v. Fed. 
                 109

      Commc’ns Comm’n, 520 U.S. 180, 195 (1997) (brackets omitted)). 
               Kachalsky, 701 F.3d at 97 (quoting Turner Broad. Sys., Inc. v. Fed. 
                 110

      Commc’ns Comm’n, 512 U.S. 622, 665 (1994)) (opinion of Kennedy, J.)). 
                 111 Turner Broad. Sys., 520 U.S. at 195. 
               Though Connecticut’s ban on semiautomatic firearms passes 
                 112

      intermediate scrutiny, its prohibition of a single non‐semiautomatic weapon, the 
      Remington 7615, does not. Focused as it was on the rationale for banning 
      semiautomatic weapons, Connecticut fails to set forth the requisite “substantial 
      evidence” with respect to the pump‐action Remington 7615. Id. at 195; see also 
       




                                                       38 
                                                                                                                                 




 1    federal  assault‐weapons  ban,  semiautomatic  assault  weapons  have 
 2    been understood to pose unusual risks. When used, these weapons 
 3    tend to result in more numerous wounds, more serious wounds, and 
 4    more  victims.113  These  weapons  are  disproportionately  used  in 
 5    crime, and particularly in criminal mass shootings like the attack in 
 6    Newtown.114  They  are  also  disproportionately  used  to  kill  law 
 7    enforcement officers: one study shows that between 1998 and 2001, 
 8    assault weapons were used to gun down at least twenty percent of 
 9    officers killed in the line of duty.115 

10               The  record  reveals  that  defendants  have  tailored  the 
11    legislation at issue to address these particularly hazardous weapons. 
12    The dangers posed by some of the military‐style features prohibited 
13    by  the  statutes—such  as  grenade  launchers  and  silencers—are 
14    manifest  and  incontrovertible.116  As  for  the  other  enumerated 
                                                                                                                                  
      ante note 73. Accordingly, we hold that this singular provision of Connecticut’s 
      legislation is unconstitutional. 
                 113 See Defendant’s Br., No. 14‐36‐cv, at 48 (quoting J.A., No. 14‐36‐cv, at 
      733‐34).  
                 114 See id. at 49 (citing J.A., No. 14‐36‐cv 565, 727, 729). 
                 115 See J.A., No. 14‐36‐cv, at 1261 (citing Violence Policy Center study). 
                 Indeed, plaintiffs have not seriously attempted to argue—either here or 
                 116

      before the District Court—that such features are protected by the Second 
      Amendment at all, much less that their prohibition should fail intermediate 
      scrutiny. See NYSRPA, 990 F. Supp. 2d at 369‐70 (“Plaintiffs do not explicitly 
      argue that the Act’s regulation of firearms with [grenade launchers, bayonet 
      mounts, or silencers] violates the Second Amendment.”); cf. Norton v. Sam’s Club, 
      145 F.3d 114, 119 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs are 
      considered waived and normally will not be addressed on appeal.”); United 
       




                                                                 39 
                                                                                                                                 




 1    military‐style  features—such  as  the  flash  suppressor,  protruding 
 2    grip,  and  barrel  shrouds—New  York  and  Connecticut  have 
 3    determined,  as  did  the  U.S.  Congress,  that  the  “net  effect  of  these 
 4    military combat features is a capability for lethality—more wounds, 
 5    more serious, in more victims—far beyond that of other firearms in 
 6    general,  including  other  semiautomatic  guns.”117  Indeed,  plaintiffs 
 7    explicitly  contend  that  these  features  improve  a  firearm’s 
 8    “accuracy,”  “comfort,”  and  “utility.”118  This  circumlocution  is,  as 
 9    Chief  Judge  Skretny  observed,  a  milder  way  of  saying  that  these 
10    features make the weapons more deadly.119  

11               The  legislation  is  also  specifically  targeted  to  prevent  mass 
12    shootings  like  that  in  Newtown,  in  which  the  shooter  used  a 
13    semiautomatic  assault  weapon.  Plaintiffs  complain  that  mass 
14    shootings are “particularly rare events” and thus, even if successful, 
15    the  legislation  will  have  a  “minimal  impact”  on  most  violent 




                                                                                                                                  
      States v. Amer, 110 F.3d 873, 879 (2d Cir. 1997) (finding that defendant forfeited 
      one of his constitutional arguments by failing to raise it before the District Court). 
                 117 J.A., No. 14‐36‐cv, at 733‐34. 
                 118 Plaintiffs’ Br., No. 14‐36‐cv, at 20; Plaintiffs’ Br., No. 14‐319‐cv, at 19‐20. 
                 119 NYSRPA, 990 F. Supp. 2d at 368. 




                                                                 40 
                                                                                                        




 1    crime.120 That may be so. But gun‐control legislation “need not strike 
 2    at all evils at the same time” to be constitutional.121  

 3               Defendants  also  have  adduced  evidence  that  the  regulations 
 4    will  achieve  their  intended  end  of  reducing  circulation  of  assault 
 5    weapons  among  criminals.122  Plaintiffs  counter—without  record 
 6    evidence—that  the  statutes  will  primarily  disarm  law‐abiding 
 7    citizens  and  will  thus  impair  the  very  public‐safety  objectives  they 
 8    were designed to achieve.123 Given the dearth of evidence that law‐
 9    abiding citizens typically use these weapons for self‐defense, see ante 
10    Section  V.c.ii,  plaintiffs’  concerns  are  speculative  at  best,  and 
11    certainly not strong enough to overcome the “substantial deference” 
12    we  owe  to  “predictive  judgments  of  the  legislature”  on  matters  of 
13    public  safety.124  The  mere  possibility  that  some  subset  of  people 
14    intent on breaking the law will indeed ignore these statutes does not 
15    make them unconstitutional.  


                                                    
                 120 Plaintiffs’ Br., No. 14‐36‐cv, at 48‐49; Plaintiffs’ Br., No. 14‐319‐cv, at 48‐
      49. 
                 Nat’l Rifle Ass’n of Am., 700 F.3d at 211 (quoting Buckley v. Valeo, 424 
                 121

      U.S. 1, 105 (1976)). 
                 See Defendants’ Br., No. 14‐319‐cv, at 71‐75 (citing, inter alia, research 
                 122

      by Prof. Christopher S. Koper, evaluating the impact of the federal assault 
      weapons ban, J.A., No. 14‐319‐cv, at 1404). 
                 123 Plaintiffs’ Br., No. 14‐36‐cv, at 45‐46; Plaintiffs’ Br., No. 14‐319‐cv, at 45‐
      46. 
                 Kachalsky, 701 F.3d at 97 (quoting Turner Broad. Sys., 520 U.S. at 195 
                 124

      (brackets omitted)). 




                                                       41 
                                                                                             




 1           Ultimately,  “[i]t  is  the  legislature’s  job,  not  ours,  to  weigh 
 2    conflicting  evidence  and  make  policy  judgments.”125  We  must 
 3    merely  ensure  that  the  challenged  laws  are  substantially—even  if 
 4    not  perfectly—related  to  the  articulated  governmental  interest.  The 
 5    prohibition of semiautomatic assault weapons passes this test.126  

 6                       ii. Prohibition on Large‐Capacity Magazines 

 7           The  same  logic  applies  a  fortiori  to  the  restrictions  on  large‐
 8    capacity  magazines.127  The  record  evidence  suggests  that  large‐
 9    capacity magazines may “present even greater dangers to crime and 
10    violence than assault weapons alone, in part because they are more 
11    prevalent and can be and are used . . . in both assault weapons and 
12    non‐assault         weapons.”128            Large‐capacity     magazines         are 
13    disproportionately  used  in  mass  shootings,  like  the  one  in 
                                                    
                Id. at 99. 
             125


             126  Cf. Heller II, 670 F.3d at 1263 (“[T]he evidence demonstrates a ban on 
      assault weapons is likely to promote the Government’s interest in crime 
      control . . . .”). Again, our holding is limited insofar as it does not apply to 
      Connecticut’s prohibition of the non‐semiautomatic Remington 7615. 
             127 Amici argue that large‐capacity magazines are entirely outside of 
      Second Amendment protection for the independent reason that such magazines 
      constitute firearm “accessories” rather than protected “arms.” See Br. of Amici 
      Curiae Law Center To Prevent Gun Violence and New Yorkers Against Gun 
      Violence, No. 14‐36‐cv, at 8‐13; Br. of Amici Curiae Law Center To Prevent Gun 
      Violence, Connecticut Against Gun Violence, and Cleveland School Remembers, 
      No. 14‐319‐cv, at 10‐14. Because we conclude that the prohibition of large‐
      capacity magazines would survive the requisite scrutiny, we need not reach the 
      merits of this additional argument. 
                J.A., No. 14‐319‐cv, at 1400.  
             128




                                                  42 
                                                                                            




 1    Newtown,  in  which  the  shooter  used  multiple  large‐capacity 
 2    magazines to fire 154 rounds in less than five minutes.129 Like assault 
 3    weapons,  large‐capacity  magazines  result  in  “more  shots  fired, 
 4    persons  wounded,  and  wounds  per  victim  than  do  other  gun 
 5    attacks.”130  Professor  Christopher  Koper,  a  firearms  expert  relied 
 6    upon by all parties in both states, stated that it is “particularly” the 
 7    ban  on  large‐capacity  magazines  that  has  the  greatest  “potential  to 
 8    prevent and limit shootings in the state over the long‐run.”131  

 9               We  therefore  conclude  that  New  York  and  Connecticut  have 
10    adequately  established  a  substantial  relationship  between  the 
11    prohibition  of  both  semiautomatic  assault  weapons  and  large‐
12    capacity  magazines  and  the  important—indeed,  compelling—state 
13    interest  in  controlling  crime.  These  prohibitions  survive 
14    intermediate scrutiny. 

15                             iii. Seven‐Round Load Limit 

16               Though the key provisions of both statutes pass constitutional 
17    muster on this record, another aspect of New York’s SAFE Act does 
18    not:  the  seven‐round  load  limit,  which  makes  it  “unlawful  for  a 




                                                    
                 129 Defendants’ Br., No. 14‐319‐cv, at 11, 38‐39. 
               Heller II, 670 F.3d at 1263 (internal quotation marks omitted); see also 
                 130

      Defendants’ Br., No. 14‐36‐cv, at 59‐60. 
                 131 J.A., No. 14‐319‐cv, at 1410.  




                                                       43 
                                                                                              




 1    person  to  knowingly  possess  an  ammunition  feeding  device  where 
 2    such device contains more than seven rounds of ammunition.”132 

 3               As noted above, the seven‐round load limit was a second‐best 
 4    solution.  New  York  determined  that  only  magazines  containing 
 5    seven rounds or fewer can be safely possessed, but it also recognized 
 6    that seven‐round magazines are difficult to obtain commercially. Its 
 7    compromise was to permit gun owners to use ten‐round magazines 
 8    if they were loaded with seven or fewer rounds.133  

 9               On  the  record  before  us,  we  cannot  conclude  that  New  York 
10    has  presented  sufficient  evidence  that  a  seven‐round  load  limit 
11    would  best  protect  public  safety.  Here  we  are  considering  not  a 
12    capacity restriction, but rather a load limit. Nothing in the SAFE Act 
13    will  outlaw  or  reduce  the  number  of  ten‐round  magazines  in 
14    circulation.  It  will  not  decrease  their  availability  or  in  any  way 
15    frustrate the access of those who intend to use ten‐round magazines 
16    for  mass  shootings  or  other  crimes.  It  is  thus  entirely  untethered 
17    from the stated rationale of reducing the number of assault weapons 
18    and large capacity magazines in circulation.134 New York has failed 
19    to  present  evidence  that  the  mere  existence  of  this  load  limit  will 
20    convince  any  would‐be  malefactors  to  load  magazines  capable  of 
21    holding ten rounds with only the permissible seven.  

                                                    
                 132 N.Y. Penal Law § 265.37; see ante notes 12‐13 and accompanying text. 
                 133 See Defendants’ Br., No. 14‐36‐cv, at 15‐16. 
                 134 See id. at 55. 




                                                       44 
                                                                                                  




 1               To  be  sure,  the  mere  possibility  of  criminal  disregard  of  the 
 2    laws  does  not  foreclose  an  attempt  by  the  state  to  enact  firearm 
 3    regulations.  But  on  intermediate  scrutiny  review,  the  state  cannot 
 4    “get  away  with  shoddy  data  or  reasoning.”135  To  survive 
 5    intermediate  scrutiny,  the  defendants  must  show  “reasonable 
 6    inferences  based  on  substantial  evidence”  that  the  statutes  are 
 7    substantially related to the governmental interest.136 With respect to 
 8    the load limit provision alone, New York has failed to do so. 

 9         VI.         Vagueness Challenge 

10               We turn now to plaintiffs’ second challenge to the New York 
11    and  Connecticut  laws—their  claim  that  provisions  of  both  statutes 
12    are  unconstitutionally  vague.  The  New  York  defendants  cross‐
13    appeal Chief Judge Skretny’s ruling that two provisions of the SAFE 
14    Act are void because of vagueness. 

15                     a. Legal Standards 

16               Grounded  in  due  process  principles,  the  void‐for‐vagueness 
17    doctrine  provides  that  “[n]o  one  may  be  required  at  peril  of  life, 
18    liberty  or  property  to  speculate  as  to  the  meaning  of  penal 
19    statutes.”137  The  doctrine  requires  that  “a  penal  statute  define  the 

                                                    
                 135 Alameda Books, 535 U.S. at 438. 
                 136 Turner Broad. Sys., 520 U.S. at 195 (emphasis supplied). 
                  Cramp v. Bd. of Pub. Instruction, 368 U.S. 278, 287 (1961); see also Cunney 
                 137

      v. Bd. of Trustees of Vill. of Grand View, N.Y., 660 F.3d 612, 620 (2d Cir. 2011). 




                                                       45 
                                                                                                   




 1    criminal offense with sufficient definiteness that ordinary people can 
 2    understand  what  conduct  is  prohibited  and  in  a  manner  that  does 
 3    not encourage arbitrary and discriminatory enforcement.”138 Statutes 
 4    carrying  criminal  penalties  or  implicating  the  exercise  of 
 5    constitutional  rights,  like  the  ones  at  issue  here,  are  subject  to  a 
 6    “more  stringent”  vagueness  standard  than  are  civil  or  economic 
 7    regulations.139  However,  the  doctrine  does  not  require  “‘meticulous 
 8    specificity’”  of  statutes,  recognizing  that  “language  is  necessarily 
 9    marked by a degree of imprecision.”140 

10               Because  plaintiffs  pursue  this  “pre‐enforcement”  appeal 
11    before  they  have  been  charged  with  any  violation  of  law,  it 
12    constitutes  a  “facial,”  rather  than  “as‐applied,”  challenge.141  Under 
13    the  standard  set  forth  by  the  Supreme  Court  in  United  States  v. 
14    Salerno,  to  succeed  on  a  facial  challenge,  “the  challenger  must 
15    establish  that  no  set  of  circumstances  exists  under  which  the  Act 




                                                    
                 138 Kolender v. Lawson, 461 U.S. 352, 357 (1983). 
                Vill. of Hoffman Estates v. The Flipside, Hoffman Estates, Inc., 455 U.S. 489, 
                 139

      498‐99 (1982). 
                  Thibodeau v. Portuondo, 486 F.3d 61, 66 (2d Cir. 2007) (quoting Grayned 
                 140

      v. City of Rockford, 408 U.S. 104, 110 (1972)). 
                 See Richmond Boro Gun Club, Inc. v. City of New York, 97 F.3d 681, 685‐86 
                 141

      (2d Cir. 1996). 




                                                       46 
                                                                                                    




 1    would  be  valid.”142  As  a  result,  a  facial  challenge  to  a  legislative 
 2    enactment is “the most difficult challenge to mount successfully.”143  

 3               Seeking to avoid this prohibitively high bar, plaintiffs urge us 
 4    to  follow  the  different  approach  that  a  plurality  of  the  Supreme 
 5    Court took in City of Chicago v. Morales.144 In that case, three Justices 
 6    held  that  a  criminal  law  lacking  a  mens  rea  requirement  and 
 7    burdening a constitutional right “is subject to facial attack” “[w]hen 
 8    vagueness permeates the text of such a law.”145 This Court, however, 
 9    has  determined  that,  because  the  test  set  forth  by  the  Morales 
10    plurality has not been adopted by the Supreme Court as a whole, we 
11    are  not  required  to  apply  it.146  We  have  previously  declined  to 
12    specify  a  preference  for  either  test,147  and  we  need  not  do  so  here, 
13    because the challenged provisions are sufficiently clear to survive a 
14    facial challenge under either approach.  

15                

16                


                                                    
                 142  481 U.S. 739, 745 (1987) (emphasis supplied). 
                 143  Id. 
                  527 U.S. 41 (1999); see also Plaintiffs’ Br., No. 14‐319‐cv, at 52‐54; 
                 144

      Plaintiffs’ Br., No. 14‐36‐cv, at 52‐56. 
                 145  527 U.S. at 55. 
                 146  United States v. Rybicki, 354 F.3d 124, 131‐32 (2d Cir. 2003) (en banc).  
                 147  Id. at 132 n.3. 




                                                       47 
                                                                                                        




 1                     b. Application 

 2                                i.  “Can be readily restored or converted to accept”  

 3               Both  the  New  York  and  Connecticut  statutes  criminalize  the 
 4    possession  of  magazines  that  “can  be  readily  restored  or  converted 
 5    to  accept”  more  than  ten  rounds  of  ammunition.148  In  both  suits, 
 6    plaintiffs allege that the phrase is unconstitutionally vague because 
 7    whether a magazine “can be readily restored or converted” depends 
 8    upon  the  knowledge,  skill,  and  tools  available  to  the  particular 
 9    restorer, and the statutes are silent on these details.149 

10               This  statutory  language  dates  at  least  to  the  1994  federal 
11    assault‐weapons ban and later appeared in New York’s 2000 law. As 
12    Chief  Judge  Skretny  noted,  there  is  no  record  evidence  that  it  has 
13    given  rise  to  confusion  at  any  time  in  the  past  two  decades.150  This 
14    Court found a similar phrase in another gun law—“may readily be 
15    converted”—to  be  “sufficiently  definite”  as  to  provide  “clear[] 
16    warn[ing]”  of  its  meaning.151  Plaintiffs’  reliance  on  a  Sixth  Circuit 

                                                    
                N.Y. Penal Law §§ 265.00(23), 265.02(8), 265.36; Conn. Gen. Stat. § 53‐
                 148

      202w(a)(1). 
                 149 Plaintiffs’ Br., No. 14‐36‐cv, at 58‐59; Plaintiffs’ Br., No. 14‐319‐cv, at 58‐
      60. 
                 150 NYSRPA, 990 F. Supp. 2d at 376. 
                  U.S. v. 16,179 Molso Italian .22 Caliber Winlee Derringer Convertible Starter 
                 151

      Guns, 443 F.2d 463, 464‐65 (2d Cir. 1971) (rejecting a vagueness challenge in a 
      civil forfeiture context, and finding that the phrase clearly meant a gun “which 
      can be converted by a relatively simple operation taking only a few minutes”). 




                                                       48 
                                                                                                     




 1    case  that  interpreted  a  different  phrase—”may  be  restored”  without 
 2    the modifier “readily”—is inapposite.152 

 3               Plaintiffs’  purported  concern—that  this  provision  might  be 
 4    unfairly  used  to  prosecute  an  ordinary  citizen  for  owning  a 
 5    magazine that only a gunsmith equipped with technical knowledge 
 6    and  specialized  tools  could  “readily  convert”153—is  implausible. 
 7    Should such a prosecution ever occur, the defendant could bring an 
 8    “as applied” vagueness challenge, grounded in the facts and context 
 9    of  a  particular  set  of  charges.  That  improbable  scenario  cannot, 
10    however,  adequately  support  the  facial  challenge  plaintiffs  attempt 
11    to bring here.  

12               In  sum,  we  affirm  the  judgments  of  both  District  Courts 
13    finding that this phrase is not unconstitutionally vague. 

14                               ii. Capacity of Tubular Magazines 

15               The  New  York  plaintiffs  contend  the  SAFE  Act’s  ten‐round 
16    magazine  restriction154  is  vague  insofar  as  it  extends  to  tubular 
17    magazines, the capacity of which varies according to the size of the 
18    particular  shells  that  are  loaded.  This  challenge  fails  as  a  threshold 
19    matter  for  the  reasons  stated  by  the  District  Court:  the  provision  is 
                                                    
                 Plaintiffs’ Br., No. 14‐36‐cv, at 58; Plaintiffs’ Br., No. 14‐319‐cv, at 58‐59; 
                 152

      see Peoples Rights Org., Inc. v. City of Columbus, 152 F.3d 522, 537 (6th Cir. 1998). 
                 153 See Plaintiffs’ Br., No. 14‐36‐cv, at 58‐59; Plaintiffs’ Br., No. 14‐319‐cv, at 
      58‐59. 
                 154 N.Y. Penal Law § 265.00(23). 




                                                       49 
                                                                                              




 1    only  potentially  vague  when  applied  to  a  specific  (non‐standard) 
 2    use,  and  hence  is  neither  vague  in  all  circumstances  (as  required 
 3    under  Salerno)  nor  permeated  with  vagueness  (as  required  by  the 
 4    Morales plurality). Moreover, like the “readily converted” language, 
 5    this  capacity  restriction  was  also  included  in  the  1994  federal 
 6    assault‐weapons  ban,  without  any  record  evidence  of  confusion 
 7    during the ensuing decades. 

 8                             iii. “Copies or Duplicates” 

 9               Plaintiffs  challenge  the  Connecticut  statute’s  definition  of 
10    assault weapon to include certain specified firearms and any “copies 
11    or  duplicates  thereof  with  the  capability  of”  the  listed  models.155 
12    They  argue  that  the  provision  provides  inadequate  notice  of  which 
13    firearms in particular are prohibited.  

14               We review the statutory language within its context, relying if 
15    necessary  on  the  canons  of  statutory  construction  and  legislative 
16    history.156 In the context of the legislation as a whole, this “copies or 
17    duplicates”  language  is  not  unconstitutionally  vague.  All  firearms 
18    that the statute prohibits by model name also exhibit at least one of 
19    the prohibited military‐style features.157 Hence, the statute provides 
                                                    
                 155 Conn. Gen. Stat. § 53‐202a(1)(B)‐(D). 
                 Commack Self‐Service Kosher Meats, Inc. v. Hooker, 680 F.3d 194, 213 (2d 
                 156

      Cir. 2012). 
                 The Connecticut legislation prohibited only a single firearm, the 
                 157

      Remington 7615, which lacked military‐style features. Because we have already 
      held that Connecticut’s ban on the Remington 7615 is unconstitutional, see ante 
       




                                                       50 
                                                                                                                                 




 1    two  independent  means  by  which  an  individual  may  determine  if 
 2    his  firearm  is  prohibited:  he  may  consult  the  list  of  illegal  models 
 3    and, if still concerned that the firearm may be an unlawful “copy or 
 4    duplicate,”  he  may  cross‐reference  the  list  of  prohibited  military‐
 5    style features.  

 6               In  this  manner,  the  Connecticut  legislation  avoids  the 
 7    deficiency of an assault‐weapons ban struck down by a sister Circuit 
 8    as  unconstitutionally  vague  in  Springfield  Armory,  Inc.  v.  City  of 
 9    Columbus.158 In Springfield, the municipal ordinance at issue defined 
10    assault  weapons  simply  by  naming  46  individual  models  and 
11    extending  the  prohibition  to weapons with  “slight  modifications  or 
12    enhancements”  to  the  listed  firearms.  The  Sixth  Circuit  explained 
13    that the ordinance was invalid because it “outlaw[ed] certain brand 
14    names  without  including  within  the  prohibition  similar  assault 
15    weapons of the same type, function or capability [and] . . . without 
16    providing  any  explanation  for  its  selections  [of  prohibited 
17    firearms].”159 The Sixth Circuit found it significant that the ordinance 
18    offered no “explanation for drafting the ordinance in terms of brand 
19    name  rather  than  generic  type  or  category  of  weapon.”160  In  the 
20    instant  case,  by  contrast,  Connecticut  has  provided  not  only  an 

                                                                                                                                  
      notes 73 and 112, plaintiffs’ challenge to the “copies or duplicates” provision is 
      moot regarding copies or duplicates of the Remington 7615 itself.  
                 158 29 F.3d 250, 252 (6th Cir. 1994). 
                 159 Id. 
                 160 Id. 




                                                                 51 
                                                                                       




 1    itemized list of prohibited models but also the military‐style features 
 2    test,  which  functions  as  an  explanation  of  the  “generic  type  or 
 3    category of weapon” outlawed. 

 4               We  therefore  agree  with  Judge  Covello  that  the  “copies  or 
 5    duplicate”  provision  of  the  Connecticut  statute  at  issue  here  is 
 6    sufficiently definite to survive a void‐for‐vagueness challenge. 

 7                              iv. “Version” 

 8               We  apply  similar  logic  to  our  analysis  of  New  York’s 
 9    prohibition  of  semiautomatic  pistols  that  are  “semiautomatic 
10    version[s] of  an  automatic  rifle,  shotgun  or  firearm.”161  In  this  case, 
11    Chief  Judge  Skretny  held  that  the  provision  was  unconstitutionally 
12    vague,  reasoning  that  “an  ordinary  person  cannot  know  whether 
13    any single semiautomatic pistol is a ‘version’ of an automatic one.”162 
14    The  District  Court  also  expressed  concern  that  the  lack  of  criteria 
15    might encourage arbitrary and discriminatory enforcement.163 

16               We  disagree.  The  SAFE  Act’s  terminology  has  been  used  in 
17    multiple  state  and  federal  firearms  statutes,  including  the  1994 
18    federal  assault‐weapons  ban,  as  well  as  in  government  reports, 
19    judicial decisions, and published books.164 Plaintiffs have shown no 

                                                    
                 161 N.Y. Penal Law § 265.00(22)(c)(viii).  
                 162 NYSRPA, 990 F. Supp. 2d at 377. 
                 163 Id. 
                 164 Defendants’ Br., No. 14‐36‐cv, at 81‐83. 




                                                       52 
                                                                                        




 1    evidence  of  confusion  arising  from  this  long‐standing  formulation. 
 2    Though  plaintiffs  are  correct  that,  as  a  general  proposition, 
 3    repetition  does  not  save  a  vague  term,  in  the  particular 
 4    circumstances  presented  here—repeated  use  for  decades,  without 
 5    evidence  of  mischief  or  misunderstanding—suggests  that  the 
 6    language  is  comprehensible.  Further,  the  SAFE  Act  provides 
 7    additional notice of prohibited conduct by requiring the creation of a 
 8    website  listing  unlawful  weapons  and  containing  additional 
 9    information.165  If,  in  fact,  as  the  District  Court  fears,  this  language 
10    results  in  arbitrary  and  discriminatory  enforcement,  those  charged 
11    under  the  statute  can  and  should  seek  recourse  in  an  “as  applied” 
12    challenge. We cannot conclude, however, that the provision is vague 
13    in  all  circumstances  or  permeated  with  vagueness  on  its  face.  We 
14    therefore reverse so much of the District Court’s judgment as holds 
15    New York Penal Law § 265.00(22)(c)(viii) void because of vagueness. 

16                               v. “Muzzle Break”  

17               Finally,  Chief  Judge  Skretny  also  struck  down  as 
18    impermissibly vague a provision of New York’s SAFE Act that listed 
19    among  prohibited  military‐style  features  such  muzzle  attachments 
20    as  “a  flash  suppressor,  muzzle  break,  muzzle  compensator,  or 
21    threaded barrel designed to accommodate a flash suppressor, muzzle 


                                                    
               N.Y. Penal Law § 400.00(16‐a)(b). The New York State Police also 
                 165

      maintains a telephone line to answer the questions of gun owners. See 
      Defendants’ Reply Br., No. 14‐36‐cv, at 26. 




                                                       53 
                                                                                           




 1    break,  or  muzzle  compensator.”166  All  parties  agree  that  a  “muzzle 
 2    brake”  is  a  firearm  attachment  that  reduces  recoil.  However,  the 
 3    SAFE Act misspelled the term as “muzzle break.” On the basis of this 
 4    misspelling,  the  District  Court  held  the  references  to  muzzle 
 5    “breaks” to be unconstitutionally vague, reasoning that “an ordinary 
 6    person  cannot  be  ‘informed  as  to  what  the  State  commands  or 
 7    forbids.’”167 

 8               This is, in our view, an overstatement. Because the misspelled 
 9    homophone  “muzzle  break”  has  no  accepted  meaning,  there  is  no 
10    meaningful  risk  that  a  party  might  confuse  the  legislature’s  intent. 
11    Further, its placement within a list of muzzle attachments makes the 
12    misspelled  term’s meaning  even  clearer.  What  is  more, because the 
13    adjacent statutory term “muzzle compensator” is synonymous with 
14    muzzle  brake,  and  thus  independently  covers  the  prohibited 
15    conduct,  this  issue  is  of  little  moment.  Nonetheless,  vagueness 
16    doctrine requires only that the statute provide “sufficiently definite 
17    warning  as  to  the  proscribed  conduct  when  measured  by  common 
18    understanding  and  practices.”168  This  provision  has  done  so. 
19    Accordingly, we reverse so much of the District Court’s judgment as 
20    holds  New  York  Penal  Law  §  265.00(22)(a)(vi)  unconstitutionally 
21    vague. 

                                                    
                 166 N.Y. Penal Law § 265.00(22)(a)(vi) (emphasis supplied). 
                 167 NYSRPA, 990 F. Supp. 2d at 377 (quoting Cunney, 660 F.3d at 620). 
                United States v. Farhane, 634 F.3d 127, 139 (2d Cir. 2011) (internal 
                 168

      quotation marks omitted).  




                                                       54 
                                                                             




 1                              CONCLUSION 

 2        To summarize, we hold as follows: 

 3        (1)   The core prohibitions by New York and Connecticut of 
 4              assault  weapons  and  large‐capacity  magazines  do  not 
 5              violate the Second Amendment.  

 6              (a)   We  assume  that  the  majority  of  the  prohibited 
 7                    conduct  falls  within  the  scope  of  Second 
 8                    Amendment  protections.  The  statutes  are 
 9                    appropriately  evaluated  under  the  constitutional 
10                    standard  of  “intermediate  scrutiny”—that  is, 
11                    whether  they  are  “substantially  related  to  the 
12                    achievement  of  an  important  governmental 
13                    interest.” 
14              (b)   Because the prohibitions are substantially related 
15                    to the important governmental interests of public 
16                    safety    and     crime    reduction,    they    pass 
17                    constitutional muster.  

18              We  therefore  AFFIRM  the  relevant  portions  of  the 
19              judgments of the Western District of New York and the 
20              District  of  Connecticut  insofar  as  they  upheld  the 
21              constitutionality of state prohibitions on semiautomatic 
22              assault weapons and large‐capacity magazines. 


23        (2)   We  hold  that  the  specific  prohibition  on  the  non‐
24              semiautomatic Remington 7615 falls within the scope of 




                                       55 
                                                                              




 1          Second  Amendment  protection  and  subsequently  fails 
 2          intermediate  scrutiny.  Accordingly,  we  REVERSE  that 
 3          limited  portion  of  the  judgment  of  the  District  of 
 4          Connecticut.  In  doing  so,  we  emphasize  the  limited 
 5          nature  of  our  holding  with  respect  to  the  Remington 
 6          7615, in that it merely reflects the presumption required 
 7          by  the  Supreme  Court  in  District  of  Columbia  v.  Heller 
 8          that  the  Second  Amendment  extends  to  all  bearable 
 9          arms,  and  that  the  State,  by  failing  to  present  any 
10          argument at all regarding this weapon or others like it, 
11          has  failed  to  rebut  that  presumption.  We  do  not 
12          foreclose  the  possibility  that  States  could  in  the  future 
13          present evidence to support such a prohibition. 

14    (3)   New  York’s  seven‐round  load  limit  does  not  survive 
15          intermediate scrutiny in the absence of requisite record 
16          evidence  and  a  substantial  relationship  between  the 
17          statutory provision and important state safety interests. 
18          We  therefore  AFFIRM  the  judgment  of  the  Western 
19          District  of  New  York  insofar  as  it  held  this  provision 
20          unconstitutional. 

21    (4)   No  challenged  provision  in  either  statute  is 
22          unconstitutionally vague. Accordingly, we AFFIRM the 
23          judgments  of  the  District  of  Connecticut  and  the 
24          Western  District  of  New  York  insofar  as  they  denied 
25          vagueness  challenges  to  provisions  involving  the 
26          capacity  of  tubular  magazines,  “copies  or  duplicates,” 




                                    56 
                                                               




1    or  a  firearm’s  ability  to  “be  readily  restored  or 
2    converted.” We REVERSE the judgment of the Western 
3    District  of  New  York  insofar  as  it  found  language 
4    pertaining  to  “versions”  and  “muzzle  breaks”  to  be 
5    unconstitutionally vague. 




                          57